Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 1 of 131 PageID #:
                                     5952


                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.                                         Case No. 4:19-cv-00180-ALM-kpj

 Michael Gottlieb, et al.,

      Defendants


                     NOTICE OF SUPPLEMENTAL EVIDENCE




                              Exhibit A




                                      -1-
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 2 of 131 PageID #:
                              Video Deposition of Deborah Sines                    1
                                      5953
 1                  IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
 2                           SHERMAN DIVISION
 3

 4
       EDWARD BUTOWSKY,
 5
            Plaintiff,
 6
       -vs-                                   CASE NO.: 4:18-cv-00442-ALM
 7
       DAVID FOKENFLIK, ET AL.,
 8
           Defendants.
 9     __________________________/
10

11                VIDEOTAPED DEPOSITION OF DEBORAH SINES
12

13     DATE:                            March 20, 2020
14
       TIME:                            Commenced:      10:19 a.m.
15                                      Concluded:      1:35 p.m.
16
       LOCATION:                        Southern Reporting Company
17                                      145 City Place
                                        Suite 302
18                                      Palm Coast, Florida 32164
19
       STENOGRAPHICALLY                 Mykel Miller, RPR, FPR
20     REPORTED BY:                     Notary Public - State of Florida
21

22

23

24

25

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 3 of 131 PageID #:
                              Video Deposition of Deborah Sines                    2
                                      5954
 1     APPEARANCES:
 2
            TY O. CLEVENGER, ESQUIRE (Appearing via Zoom)
 3          The Law Office of Ty Clevenger
            Post Office Box 20753
 4          Brooklyn, New York 11202
            202-577-8606
 5          Tyclevenger@yahoo.com
 6          On Behalf of the Plaintiff
 7
            DAVID H. HARPER, ESQUIRE (Appearing via Zoom)
 8          Haynes and Boone, LLP
            2323 Victory Avenue
 9          Suite 700
            Dallas, Texas 75219
10          214-651-5247
            David.harper@haynesboone.com
11
            LAURA L. PRATHER, ESQUIRE (Appearing via Zoom)
12          Haynes and Boone, LLP
            600 Congress Avenue
13          Suite 1300
            Austin, Texas 78701
14          512-867-8476
            Laura.prather@haynesboone.com
15
            On Behalf of the Defendants
16

17
       ALSO PRESENT:
18     Hunter Matheson, Videographer
19
                                     STIPULATION
20
                  It is hereby stipulated and agreed by and
21     between counsel present at this deposition and by the
       deponent that the witness review of this deposition
22     would be reserved.
23

24     (This transcript is the product of the court reporter
       and should not be reproduced and given free of charge to
25     any party unless under the direction, control and/or
       supervision of the certifying court reporter.)

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 4 of 131 PageID #:
                              Video Deposition of Deborah Sines                         3
                                      5955
 1                                    I N D E X
 2     TESTIMONY OF DEBORAH SINES
 3           Direct Examination by Mr. Clevenger                                 4
             Cross-Examination by Mr. Harper                                    72
 4           Redirect Examination by Mr. Clevenger                             109
             Recross-Examination by Mr. Harper                                 124
 5           Further Redirect Examination by Mr. Clevenger                     125
 6
       CERTIFICATE OF OATH                                                     127
 7
       REPORTER'S DEPOSITION CERTIFICATE                                       128
 8
       READ AND SIGN LETTER                                                    129
 9
       ERRATA SHEET                                                            130
10

11

12                               INDEX OF EXHIBITS
13
       Plaintiff's Exhibit No. 1                              11
14              (Episode 2 - The Russian Connection 7-9-2019)
15     Plaintiff's Exhibit No. 2                                                   11
                (Episode 5 - Fox News Fallout 7-30-2019 -
16                11:59-14:37)
17     Plaintiff's Exhibit No. 3                             43
                (Office of the Inspector General, U.S.
18                Department of Justice Investigative Summary)
19     Plaintiff's Exhibit No. 4                                                   48
                (E-mail, dated 8/10/2016)
20
       Plaintiff's Exhibit No. 5                                                   51
21              (Audio Transcription of Podcast
                  "Conspiracyland")
22
       Defendants' Exhibit No. 6                                                   74
23              (Affidavit of Deborah L. Sines)
24     Defendants' Exhibit No. 7                                               107
                (Remainder of Documents Produced by the
25                Witness)

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 5 of 131 PageID #:
                              Video Deposition of Deborah Sines                    4
                                      5956
 1                  THE VIDEOGRAPHER:         We are now on the record
 2             for the video deposition of Deborah Sines taken
 3             in the matter of Edward Butowsky versus David
 4             Fokenflik, et al.
 5                  Today is March 20, 2020, and the time is
 6             10:19 a.m.      This deposition is being conducted at
 7             145 City Place, Palm Coast, Florida.                The court
 8             reporter is Mykel Miller, and the videographer is
 9             Hunter Matheson.
10                  Will counsel please introduce yourselves for
11             the record after which the court reporter will
12             swear in the witness.
13                  MR. CLEVENGER:        Yes.     This is Ty Clevenger
14             for the plaintiff, Edward Butowsky.
15                  MR. HARPER:       This is David Harper for the
16             defendants including National Public Radio, David
17             Fokenflik.      And Ms. Laura Prather is listening in
18             by -- by audio -- by Zoom, I guess, to be
19             precise.
20                                 DEBORAH SINES,
21           having been first duly sworn, was examined and
22                  testified upon her oath as follows:
23                         THE WITNESS:       Yes, I do.
24                             DIRECT EXAMINATION
25     BY MR. CLEVENGER:

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 6 of 131 PageID #:
                              Video Deposition of Deborah Sines                     5
                                      5957
 1           Q.     Good morning, Ms. Sines.            Could you please
 2     state your full name on the record?
 3           A.     Deborah Lynn Sines.
 4           Q.     And I understand you now reside in Florida;
 5     is that correct?
 6           A.     That's correct.
 7           Q.     And you previously were an assistant U.S.
 8     attorney in Washington, D.C. --
 9           A.     Yes.
10           Q.     -- is that correct?
11           A.     I said "yes."
12           Q.     And I also understand you were -- I'm sorry.
13     Go ahead.
14           A.     I said "yes."
15           Q.     Okay.     And were you assigned as the lead
16     prosecutor on the Seth Rich murder case?
17           A.     Yes.
18           Q.     You produced some documents this morning.                  Is
19     it -- is it correct you have 19 pages of documents
20     total?
21           A.     I didn't count the pages, but you have the
22     same copies I do.
23           Q.     Okay.     I would like to go through those
24     briefly.     Who sent you a copy of the order that you've
25     included in those documents?

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 7 of 131 PageID #:
                              Video Deposition of Deborah Sines                    6
                                      5958
 1           A.     The Department of Justice.
 2           Q.     Who within the Department of Justice?
 3           A.     Dan Van Horn.        Chief of the --
 4           Q.     Okay.
 5           A.     -- Civil Division for the United States
 6     Attorney's Office for Washington, D.C.
 7           Q.     It looks like it's around the 11th page of
 8     the document that I have -- there's -- looks like a
 9     Friday, July 13, 2018, e-mail at the bottom.                   7:07 p.m.
10           A.     No.    That -- that -- I know what you're
11     talking about, but that is a mistake.                I think the
12     July -- let me find the order.              Hold on.
13           Q.     Actually this question was not about the
14     order.     This is a different - --
15           A.     Oh, well.
16           Q.     -- different subject.
17           A.     So we're done with the order?              You asked
18     me --
19           Q.     Yes.
20           A.     -- who sent --
21           Q.     Yes.
22           A.     -- me this, and I told you.             And you said at
23     the bottom it said July.           You were asking me about the
24     order.     You didn't ask me about anything else.                 Are you
25     asking me about a different document now?

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 8 of 131 PageID #:
                              Video Deposition of Deborah Sines                    7
                                      5959
 1           Q.     Yes.     I'm asking you about this -- do you
 2     know -- actually, do you know if Mr. Van Horn sent that
 3     order by e-mail?
 4           A.     Yes.
 5           Q.     So is that e-mail in here?
 6           A.     No.    The Department of Justice's position is
 7     that they don't represent me personally, but sending me
 8     that order was in their capacity representing me in my
 9     former employment.         I've been given very specific
10     instructions about my contact with my former employer in
11     connection with any case, and I've been instructed not
12     to disseminate anything that they have -- any e-mails
13     between me and them because it's in my capacity as they
14     are representing me as a former assistant U.S. attorney.
15     And I know you have Mr. Van Horn's letter.                  Well, I know
16     you have it.
17           Q.     Yes.
18           A.     And I also --
19           Q.     Right.
20           A.     -- sent it to you.
21           Q.     Right.     So I want to talk about something
22     unrelated to that.
23           A.     All right.
24           Q.     It looks like on the -- about the 11th page
25     of the documents we were sent, there's a Friday,

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 9 of 131 PageID #:
                              Video Deposition of Deborah Sines                    8
                                      5960
 1     July 13th, 2018, e-mail.
 2           A.     Okay.     Just a minute.
 3           Q.     And --
 4           A.     Let me find it.
 5           Q.     Sure.
 6           A.     I've got it.
 7           Q.     Okay.     And it looks like, toward the bottom,
 8     it says -- it says:         Several reporters are trying to
 9     contact me about Seth's case, and I have refused to
10     speak with them because I don't want to harm Seth's
11     investigation.
12                  Is that correct?
13           A.     Yes.
14           Q.     And then it looks like on the last page --
15     page 19 of what we were provided -- there's another
16     e-mail to Andy Kroll with Rolling Stone where it looks
17     like you were refusing to speak about the case; is that
18     correct?
19           A.     No.    I have to look at the Andy Kroll ones.
20     Hold on.
21           Q.     Sure.     Actually, let me -- let me -- I'll
22     read it --
23           A.     No.
24           Q.     -- because I --
25           A.     I think you've got that wrong.

                     Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 10 of 131 PageID #:
                              Video Deposition of Deborah Sines                     9
                                      5961
  1           Q.     Yeah.    You're -- I -- let me reread it
  2    because I think I did get that wrong.                 In the second
  3    paragraph, it says:          Even though I have refused to speak
  4    with -- to other journalists about this case, I'm
  5    thinking about talking to you.
  6                  Is that correct?
  7           A.     Yes.
  8           Q.     And so what changed between the time that you
  9    were refusing to speak to journalists and the time that
 10    you spoke to Michael Isikoff?
 11           A.     One of the things that changed was that in
 12    September of 2018 -- is Mr. Kroll sent me a letter -- a
 13    handwritten letter, not typed -- and he said he used to
 14    play soccer with Seth Rich.             So I called Aaron Rich
 15    because I had refused to talk to anybody.                  And I called
 16    Aaron Rich, who confirmed that Mr. Kroll did indeed play
 17    soccer with his brother.            That's what changed.
 18           Q.     Okay.    So did you grant an interview to
 19    Mr. Kroll?
 20           A.     Yes, I did.
 21           Q.     And has that -- has that been published yet?
 22           A.     No.
 23           Q.     Do you know when it's supposed to be
 24    published?
 25           A.     No.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 11 of 131 PageID #:
                              Video Deposition of Deborah Sines                     10
                                      5962
  1           Q.     Was it?
  2           A.     No.    I just know I didn't get on the cover of
  3    the Rolling Stone.          That's all I know.
  4           Q.     Okay.
  5           A.     Mr. Kroll has written several articles, a few
  6    about this case, and I've seen those, but that's not --
  7    that's not about me.          That's -- you know, that's about
  8    him reporting on other things.
  9           Q.     Okay.    Did -- did the Department of Justice
 10    authorize you to speak to him?
 11           A.     No.
 12           Q.     Did -- and of course I've mentioned earlier
 13    the Michael Isikoff interview, and I'll get into that
 14    more in a moment, but did the -- did the Department of
 15    Justice authorize you to speak to Michael Isikoff?
 16           A.     No.
 17           Q.     And when you spoke to Andy Kroll, were you
 18    still actively employed at the Department of Justice?
 19           A.     I just told you the date when we spoke.
 20    You've got the e-mail from April of 2019.                  I haven't
 21    been an assistant United States attorney since
 22    April 30th, 2018.
 23           Q.     Okay.    I want to -- I'm going to go ahead
 24    and -- it's a little out of order here, but I'm going to
 25    go ahead and introduce two exhibits, actually, that NPR

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 12 of 131 PageID #:
                              Video Deposition of Deborah Sines                     11
                                      5963
  1    has produced.        They're two excerpts of the interview
  2    with -- with Michael Isikoff.
  3                  MR. CLEVENGER:        And I would ask the court
  4            reporter to go ahead and hand you those.
  5                  (Off-the-record discussion.)
  6                  (Plaintiff's Exhibit Nos. 1 and 2 were
  7            marked for identification.)
  8    BY MR. CLEVENGER:
  9           Q.     If you would just review those and see if
 10    those appear to be accurate.
 11                  MR. HARPER:       And, Ms. Sines -- I would just
 12            interject that we do have the audio available, if
 13            the witness would -- if she would like to --
 14                  THE WITNESS:       It's not necessary.          Thank
 15            you.
 16                  Okay.    I've finished the first one.
 17    BY MR. CLEVENGER:
 18           Q.     Does that appear to be an accurate transcript
 19    of your interview with Mr. Isikoff on Episode 2?
 20           A.     Yes, it does.
 21           Q.     And if you could review the next one, please.
 22    Episode 5.
 23           A.     Got it.     Finished it.
 24           Q.     Does that appear to be -- okay.              Does that
 25    appear to be an accurate transcript of Episode 5 or your

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 13 of 131 PageID #:
                              Video Deposition of Deborah Sines                     12
                                      5964
  1    portion of it?
  2           A.     Yes, it does.
  3           Q.     Before I ask you about those interviews, I've
  4    overlooked something in the documents that you produced.
  5    I want to go back to that for just a moment.                   It looks
  6    like around the 14th page of what I was provided.                     It
  7    says:     Affidavit of Deborah L. Sines.
  8           A.     Yes.
  9           Q.     Has that affidavit ever been executed, or is
 10    that just a --
 11           A.     Yes, it has.       I just don't have a copy of it
 12    with my signature.
 13           Q.     Okay.    And who was that executed for?
 14           A.     Aaron Rich's civil suit case.
 15           Q.     Okay.    So --
 16           A.     At -- with the approval of the Department of
 17    Justice.
 18           Q.     I see.     Do you know who asked to -- that you
 19    provide that affidavit?           Like, which attorney?
 20           A.     I think her name is Meryl.
 21           Q.     Would it be Meryl Governski?
 22           A.     Yes.
 23           Q.     Okay.    And so did you have a phone
 24    conversation with her?
 25           A.     No.    I had an interview with her.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 14 of 131 PageID #:
                              Video Deposition of Deborah Sines                     13
                                      5965
  1           Q.     Oh, an interview?         Was that -- did she come
  2    interview you in Florida?
  3           A.     Yes.
  4           Q.     And was there any kind of a transcript of
  5    that interview, or was it just the two of you meeting?
  6           A.     There was -- there was another lawyer there
  7    with her, but I don't remember his name.                  There is no
  8    transcript unless someone was secretly recording me, and
  9    I doubt that that happened.
 10           Q.     When did you have this meeting with them?
 11           A.     Let me check one of these e-mails.               I might
 12    be able to figure it out.            I'm trying to remember, and
 13    the e-mails are not helping me.
 14           Q.     Do you know whether you ever exchanged
 15    e-mails with Ms. Governski or any of her colleagues?
 16           A.     Not about the Seth Rich investigation.                 No.
 17    I've never exchanged --
 18           Q.     What --
 19           A.     I've never exchanged any e-mails with her
 20    about the Seth Rich investigation.
 21           Q.     Have you exchanged e-mails on other subjects?
 22           A.     Yes, but not --
 23           Q.     What were those other subjects?
 24           A.     -- not anything -- in particular, you know,
 25    things like, Attached is the affidavit I prepared, or --

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 15 of 131 PageID #:
                              Video Deposition of Deborah Sines                     14
                                      5966
  1    things like that.          Nothing of any substance about any
  2    case.
  3           Q.     So when you say, "Attached is the affidavit I
  4    prepared," was she e-mailing you a draft affidavit or
  5    vice versa?
  6           A.     No.    No.    I -- this is my typing -- any typos
  7    in here are mine.          And --
  8           Q.     Okay.
  9           A.     -- I had to run it by the Department of
 10    Justice and have them approve it.               So -- so there's --
 11    there's -- she -- she didn't prepare anything.                    This is
 12    my work.
 13           Q.     But you're saying that after you drafted this
 14    affidavit, you e-mailed it to Ms. Governski?
 15           A.     After the department approved the affidavit,
 16    then --
 17           Q.     Okay.
 18           A.     -- I -- I believe I e-mailed her a copy.                  I
 19    don't know.       I don't have e-mails between her and me,
 20    but I know I sent her a signed copy as I did the
 21    Department of Justice.           I -- you're asking me -- I don't
 22    remember whether this was 2019 -- I think it's 2019.
 23    No.    It could be this year.           I -- no, it can't be this
 24    year.     Sorry.     We're in March.        It had to be last year.
 25           Q.     Well, the reason I ask is you -- you just

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 16 of 131 PageID #:
                              Video Deposition of Deborah Sines                     15
                                      5967
  1    testified that you have exchanged some e-mails with Ms.
  2    Governski, and you said it was not about Seth Rich, but
  3    now you're saying that you sent her this affidavit which
  4    clearly is about Seth Rich --
  5           A.     Which is why I produced it.             If -- if the
  6    affidavit -- the -- the e-mail she sent me or that I
  7    sent her was for Aaron Rich as a plaintiff in his civil
  8    suit.     That's not about Seth Rich.             That's about Aaron
  9    Rich.     However, the affidavit I prepared is about Seth
 10    Rich, which is why I've produced it to you.
 11           Q.     Are you willing to produce the e-mail that
 12    you sent to Ms. Governski?
 13           A.     The e-mail that she sent to who?               That I
 14    sent?     No.    No.   No.    I don't think that's at all
 15    responsive, but I have given you what's responsive about
 16    Seth Rich.
 17           Q.     Well, isn't it true that Aaron Rich's lawsuit
 18    is premised largely on things concerning his brother
 19    Seth Rich?
 20           A.     I -- I -- I can't say that that's what it's
 21    about.      I think it's about the treatment he and his
 22    family have received from others.
 23           Q.     So -- well, forgive me, Ms. Sines, but are
 24    you -- are you trying to split hairs here deciding what
 25    you will and will not produce?

                       Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 17 of 131 PageID #:
                              Video Deposition of Deborah Sines                     16
                                      5968
  1           A.     No, sir.      I'm not splitting -- I'm not
  2    splitting any hairs.          I -- I feel I've produced
  3    everything responsive to your subpoena.
  4           Q.     What other e-mail subjects have you
  5    communicated with Ms. Governski or any of her colleagues
  6    about?
  7           A.     I don't think I've sent any e-mails to any of
  8    her colleagues.        I believe just when she was arriving to
  9    interview me.
 10           Q.     So did she e-mail you to set up the
 11    interview?
 12           A.     She called me to set up the interview, and
 13    then I believe -- I don't even think I still have this
 14    e-mail.     She e-mailed me with dates, I believe.
 15           Q.     Okay.    And so it's your testimony that those
 16    would be the only e-mails you've exchanged with Ms.
 17    Governski?
 18           A.     Yes.
 19           Q.     But you're not willing to produce any of
 20    those e-mails; is that correct?
 21           A.     I -- I don't even know that I have them,
 22    Mr. Clevenger.
 23           Q.     Well, did you look?
 24           A.     No.
 25           Q.     Well, if you -- or if you know that you

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 18 of 131 PageID #:
                              Video Deposition of Deborah Sines                     17
                                      5969
  1    e-mailed this affidavit to Ms. Governski, did you have
  2    to pull that up from an e-mail attachment, or did you
  3    get it from somewhere else?
  4           A.     No.    I had a -- I -- I had a copy of the
  5    affidavit I typed up on my computer, and I printed out
  6    the affidavit, but I just didn't have a copy with the
  7    signature.
  8           Q.     So I have what was -- what was discussed with
  9    your interview with Ms. Governski?
 10           A.     Everything that's in that affidavit.                It was
 11    basically a lot of questions about how cooperative her
 12    client was during my investigation.                Some of the
 13    questions I could not answer because the department, who
 14    arranged for the interview, instructed me I couldn't
 15    talk to them about certain things.                For example, if
 16    someone testifies before the grand jury, even if they
 17    have told other people they testified before the grand
 18    jury, I am not allowed to confirm that.                 If someone has
 19    produced documents before the grand jury or otherwise, I
 20    am not allowed to talk about that.                And -- and that's
 21    after consulting with the Department of Justice.
 22           Q.     You said that the Department of Justice
 23    arranged the interview.           Do you know specifically who at
 24    the Department of Justice was arranging that?
 25           A.     I believe what happened was there -- there

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 19 of 131 PageID #:
                              Video Deposition of Deborah Sines                     18
                                      5970
  1    was a subpoena for a deposition, and Dan Van Horn said,
  2    No.    You -- she can't do that, and I believe the two of
  3    them -- I don't know; I wasn't there -- negotiated, How
  4    about if she does an affidavit instead?
  5           Q.     So did Mr. Van Horn or anyone else at DOJ
  6    know that Ms. Governski would be flying down to Florida
  7    to interview you --
  8           A.     Yes.
  9           Q.     -- about this?
 10           A.     Yes.
 11           Q.     They did?      That's --
 12           A.     Yes.
 13           Q.     That's a "yes"?        Okay.
 14                  Who was the other attorney?             Was it -- do you
 15    know if it was Michael Gottlieb that came with her or --
 16           A.     Describe him.
 17           Q.     I have not seen him in person; I've just seen
 18    a photo.      Dark hair, very short.
 19           A.     Looks young?
 20           Q.     Yes.
 21           A.     I don't remember him being short.               Brown hair
 22    maybe.
 23           Q.     I don't know if he's tall or short.                I've
 24    never seen him.        I don't know his height.
 25           A.     Oh.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 20 of 131 PageID #:
                              Video Deposition of Deborah Sines                     19
                                      5971
  1           Q.     His hair was short.
  2           A.     Oh, that -- that sounds like him.
  3           Q.     Okay.
  4           A.     I don't remember.         Don't tell him I forgot
  5    his name.
  6           Q.     Did you discuss any matters beyond what's in
  7    the affidavit?
  8           A.     I'm certain I told her how bad I felt for her
  9    client, and I probably told her how bad I felt for Seth
 10    Rich's parents.
 11           Q.     Did you discuss any other details about the
 12    case?
 13           A.     No.    I don't think so.
 14           Q.     So you're not certain?
 15           A.     I -- I don't think so.
 16           Q.     Did you ever exchange any drafts of your
 17    affidavit before it was finalized?
 18           A.     Only with the Department of Justice.
 19           Q.     Okay.    I want to move -- we were talking
 20    earlier about some transcripts that are Exhibits 1 and
 21    2.
 22           A.     Are we done with the affidavit?
 23           Q.     Yes.
 24           A.     So we're back with Exhibits 1 and 2?
 25           Q.     Correct.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 21 of 131 PageID #:
                              Video Deposition of Deborah Sines                     20
                                      5972
  1           A.     Okay.
  2           Q.     In the third paragraph, quoting Mr. Isikoff,
  3    it says:      Sines decided to use her security clearance to
  4    ask U.S. --
  5           A.     Are you on Exhibit 1 or Exhibit 2?
  6           Q.     Exhibit 1.      Do you have that?
  7           A.     I don't see where it says that.
  8           Q.     Yeah.    Exhibit 1 is Episode 2.            "The Russian
  9    Connection" at the top.
 10           A.     Yes.
 11           Q.     You go down to the third paragraph.                Mr. --
 12    Mr. Isikoff, last sentence of that paragraph.
 13           A.     Yes, I see it now.
 14           Q.     Okay.    It says:      Sines decided to use her
 15    security clearance to ask the U.S. intelligence
 16    community to help her figure the puzzle out.
 17                  Is that correct?
 18           A.     That's what it says.
 19           Q.     Is that what you had told him?
 20           A.     Yes.
 21           Q.     Was that true?
 22           A.     I have been instructed by the Department of
 23    Justice that they have not authorized me to make any
 24    statements in violation of the law enforcement privilege
 25    and case investigatory steps I took while I was an

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 22 of 131 PageID #:
                              Video Deposition of Deborah Sines                     21
                                      5973
  1    assistant U.S. attorney.
  2           Q.     So you're telling us, Ms. Sines, that you
  3    were able -- or willing to talk with a reporter about
  4    this, but you won't talk about it today; is that
  5    correct?
  6           A.     I'm telling you I was wrong to talk to a
  7    reporter about that, and I did not have the authority --
  8    permission from the Department of Justice to do that.
  9    And I'm telling you the Department of Justice has
 10    instructed me not to talk about that, and, in fact,
 11    that's in the letter they sent you.
 12           Q.     Have you been threatened with prosecution if
 13    you talk about these things?
 14           A.     No.    I haven't been threatened at all by the
 15    Department of Justice.
 16           Q.     Have they indicated there might be any
 17    repercussions at all if you talk about these things?
 18           A.     No.    Why do you think they're not here, sir?
 19           Q.     I have no idea, Ms. Sines.
 20           A.     Well, let me --
 21           Q.     I'm asking questions.
 22           A.     Let me posit it to you that they have
 23    explained all of the reasons and the law about what I am
 24    allowed to talk about and what I'm not allowed to talk
 25    about.      I should have gotten permission from them.                  I

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 23 of 131 PageID #:
                              Video Deposition of Deborah Sines                     22
                                      5974
  1    didn't, and now I see why I shouldn't have said that.
  2    They're right.        I was wrong.       I am allowed --
  3           Q.     Let me ask you this question.
  4           A.     -- to tell you if I said it.             I'm not allowed
  5    to talk about those things at all.                And as you know --
  6           Q.     So you're -- go ahead.
  7           A.     As you know, in their letter to you, I'm not
  8    allowed to testify about things I did while I was on the
  9    job.
 10           Q.     Well, I want to ask you specifically about
 11    your communications with Mr. Isikoff during the
 12    interviews.       Did you -- did you say anything to him that
 13    you now know to be false?
 14           A.     I don't think so.
 15           Q.     So to the best of your knowledge the things
 16    that you said to Mr. Isikoff were true; is that correct?
 17           A.     Yes.
 18           Q.     Can you say which U.S. intelligence agencies
 19    you spoke with?
 20           A.     No.    And you know why.
 21           Q.     Ms. Sines, there's no need to make this
 22    unduly adversarial.          I'm --
 23           A.     I'm not trying to.
 24           Q.     -- trying to ask questions.
 25           A.     I just told you the parameters of what I'm

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 24 of 131 PageID #:
                              Video Deposition of Deborah Sines                     23
                                      5975
  1    allowed to say, and, no, I'm not allowed to tell you who
  2    I talked to either in the Intelligence community or the
  3    law enforcement community or both.
  4           Q.     Okay.    The next -- or a couple paragraphs
  5    down, there's a -- there is a statement by Mr. Isikoff
  6    about -- starts with a discussion about the website
  7    whatdoesitmean.com.          And later in that paragraph it
  8    says:     What Sines discovered was a fake bulletin
  9    circulated by the Russian SVR, the Kremlin's version of
 10    the CIA, that was intercepted by U.S. intelligence
 11    agencies.
 12                  Did you tell -- did you say that to Mr.
 13    Isikoff?
 14           A.     Yes.
 15           Q.     And to the best of your knowledge, was that a
 16    truthful statement to Mr. Isikoff?
 17           A.     Yes.
 18           Q.     Do you -- do you know -- well, can you say
 19    who intercepted this bulletin?
 20           A.     No.
 21           Q.     Can you say who told you that it was fake?
 22           A.     No.
 23           Q.     If you go farther down the page, at the
 24    bottom Isikoff says:          In short, Sines had uncovered the
 25    original document that started all of the Seth Rich

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 25 of 131 PageID #:
                              Video Deposition of Deborah Sines                     24
                                      5976
  1    conspiracy theories.
  2                  Did you tell Mr. Isikoff that?
  3           A.     No.    I think that's him surmising that one
  4    original document started all the conspiracy theories, I
  5    think.      That's his call on that.           That's not what I
  6    said.
  7           Q.     Okay.    On the next page, on the third
  8    paragraph down, it says -- it's quoting you:
  9    Absolutely.       No question in my mind.           They planted this
 10    whole conspiracy thing.
 11                  That's talking about the Russians.               Is that
 12    an accurate statement on your part?
 13           A.     Yes, sir.
 14           Q.     Did you have any personal knowledge, or were
 15    you relying on what other people told you to say that?
 16           A.     I was relying on my investigation, but I --
 17    I'm not permitted to say more than that.
 18           Q.     So does the paragraph -- the next paragraph,
 19    you're quoted saying:           It was the same nonsense.            The
 20    same stuff.       Once it became clear to me that this is
 21    coming from the SVR, then -- I mean, that triggers a lot
 22    of very serious, Oh, my God, what do I do with this?
 23                  Can you say what you were relying on to say
 24    it came from the SVR?
 25           A.     My investigation.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 26 of 131 PageID #:
                              Video Deposition of Deborah Sines                     25
                                      5977
  1           Q.     Are you an intelligence analyst?
  2           A.     No, I am not.
  3           Q.     Have you ever worked in the intelligence
  4    field?
  5           A.     No.
  6           Q.     Do you speak Russian?
  7           A.     No.
  8           Q.     So then is it safe to say that you were
  9    relying on what other people told you?
 10           A.     No.
 11           Q.     What else were you relying on then?
 12           A.     Things I found on the Internet.              Things I
 13    found elsewhere.
 14           Q.     Like, what kind of -- like, what kind of
 15    things?
 16           A.     Well, we're talking about what I was doing
 17    during my investigation, and the Department of Justice
 18    has not given me permission to answer that any further.
 19    I'm sorry.
 20           Q.     Well, if we're talking about things on the
 21    Internet, those are public documents; correct?
 22           A.     Not if it shows a law enforcement technique
 23    as it does here in my investigation.
 24           Q.     And so did you personally go out and find
 25    these things on the Internet?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 27 of 131 PageID #:
                              Video Deposition of Deborah Sines                     26
                                      5978
  1           A.     Yes.
  2           Q.     And even though you're not an analyst and you
  3    don't speak Russian, it's your testimony that you have
  4    sufficient expertise to know that this came from the
  5    SVR?
  6           A.     To know some of this came from the SVR, but,
  7    again, as you point out, I'm not an expert.
  8           Q.     Well -- but you're saying with some certainty
  9    that it came from the SVR, and you're saying that you
 10    relied on things that you personally found on the
 11    Internet; is that correct?
 12           A.     Yes.    And elsewhere.
 13           Q.     Okay.    But does -- in terms of the things you
 14    found on the Internet, you think that's sufficient to
 15    say, based on your background and knowledge, that this
 16    came from the SVR?
 17           A.     Some of this came from the SVR, yes.                I
 18    believe that completely.
 19           Q.     I understand that you believe that, but
 20    that's not my question.           My question was, based on this
 21    Internet research that you did, do you believe you have
 22    sufficient background and knowledge to say that this was
 23    proof that it came from the SVR?
 24           A.     Counselor, although I'm not expert, I'm a
 25    high school graduate.           I think I'm bright enough to

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 28 of 131 PageID #:
                              Video Deposition of Deborah Sines                     27
                                      5979
  1    comprehend what I read.           If -- if it's in Russian, I can
  2    certainly have it translated.              If it's -- if I don't
  3    understand it, I certainly have -- used to have enough
  4    people to help me and explain it to me, but as you point
  5    out, I'm no expert.          Could I be wrong?         It's possible.
  6    Was I wrong in this case?            I don't think so.
  7           Q.     Do you know what a false flag operation is?
  8           A.     No, I do not.
  9           Q.     Well, are you familiar with or do you
 10    comprehend the idea of one group or one nation trying to
 11    make -- make it look as if another group or another
 12    nation was responsible for something?
 13           A.     Sure.    It's been all over the news for the
 14    last couple of years.
 15           Q.     Okay.    Well, if we could accept that for the
 16    time being as the definition of a false flag operation,
 17    is it possible that what you were relying on, in terms
 18    of your Internet research or any other information,
 19    could be comprised as a false flag operation?
 20           A.     Of course, if I limited myself and believed
 21    everything I read.          I found so many false things there
 22    that it was pretty easy to -- it was very easy to
 23    understand how much of it was false.
 24           Q.     I'm not sure I follow.           What are we talking
 25    about that's false?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 29 of 131 PageID #:
                              Video Deposition of Deborah Sines                     28
                                      5980
  1           A.     If Country A blames Country B for a virus --
  2           Q.     Uh-huh.
  3           A.     -- and the virus actually started in Country
  4    A, eventually any idiot can figure out where the virus
  5    started.      I mean, that --
  6           Q.     Okay.
  7           A.     -- that's easy to understand.             If someone
  8    wants to blame Seth Rich's murder --
  9                  MR. CLEVENGER:        You guys, I'm sorry.
 10            There's a little bit of background noise.                  I
 11            can't hear you too well.
 12    BY MR. CLEVENGER:
 13           Q.     Go ahead.      I'm sorry.
 14           A.     It's okay.      It sounds like that was coming
 15    from your -- your side.
 16           Q.     No.    It's quiet where I am.
 17           A.     Okay.    If someone wants to -- if someone
 18    accuses Seth Rich of being murdered by a professional
 19    hit team, it's pretty easy to figure out whether that's
 20    accurate or not.         It -- it's -- it's not rocket science.
 21    Now, if someone wants to set up the Russians to take the
 22    fall when it's not the Russians at all, I'm certain that
 23    can happen too.        In fact, Russia often claims that --
 24    oh, let's say somebody's killed with uranium or some
 25    other kind of poison, Russia often claims they had

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 30 of 131 PageID #:
                              Video Deposition of Deborah Sines                     29
                                      5981
  1    nothing to do with it, and it's a -- they're just being
  2    used as a scapegoat, and they're being set up.
  3           Q.     Would you agree with me, Ms. Sines, that
  4    your -- you don't really have the background or the
  5    expertise to -- to determine whether something is a
  6    false flag operation or whether it came from a foreign
  7    source or didn't come from a foreign source?
  8           A.     If you don't research it, you won't know what
  9    you're doing.        I agree with that.
 10           Q.     Well, that's not really my question.                My
 11    question was:        Do you have the background and the
 12    knowledge, personally, to determine whether something is
 13    a false flag operation and whether it did or didn't come
 14    from a foreign source?
 15           A.     No, I don't.
 16           Q.     Back to the Exhibit 1.           There's a line
 17    through the middle of the second page, and beneath that
 18    it quotes Mr. Isikoff:           After Deborah Sines got her
 19    hands on these -- on those SVR bulletins and, over time,
 20    saw how Russian propaganda was exploiting her case, she
 21    wrote a memo that she sent to the National Security
 22    Division of the Justice Department.
 23                  Did you say that to Mr. Isikoff?
 24           A.     I told him that I sent a memo to the National
 25    Security Division of the Justice Department.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 31 of 131 PageID #:
                              Video Deposition of Deborah Sines                     30
                                      5982
  1           Q.     And was that a truthful statement to him?
  2           A.     Yes.
  3           Q.     And -- and was he allowed to see that memo?
  4           A.     No.
  5           Q.     And the next sentence says:             And she later
  6    briefed the prosecutor's agents worked -- working for
  7    Special Counsel Robert Mueller.
  8                  Is that correct?
  9           A.     I said that.
 10           Q.     And was that a truthful statement to Mr.
 11    Isikoff?
 12           A.     Yes.
 13           Q.     Do you know approximately when that meeting
 14    would have occurred?
 15           A.     Either the same month I retired or the month
 16    before.     I retired April 30th, 2018.
 17           Q.     Okay.    How about the memo?          Approximately
 18    when was that sent?
 19           A.     Maybe 2017.       Maybe.
 20           Q.     Okay.
 21           A.     Yeah.    I think 2000- -- I think 2017.
 22           Q.     Do you know or can you say who you spoke with
 23    from Mr. Mueller's office?
 24           A.     I don't remember his name, but I'm not
 25    allowed to tell you anyway.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 32 of 131 PageID #:
                              Video Deposition of Deborah Sines                     31
                                      5983
  1           Q.     Can you say whether he was a prosecutor
  2    versus an FBI agent?
  3           A.     There was an FBI agent and a prosecutor
  4    present.
  5           Q.     Okay.    Let's go ahead and turn to Exhibit 2.
  6           A.     Do I get a copy of these exhibits?
  7           Q.     I can certainly send you -- send them to you.
  8           A.     I'd rather do this through the court
  9    reporter.
 10           Q.     That's fine.
 11                  THE WITNESS:       Is that okay with you?
 12                  THE COURT REPORTER:          Of course.
 13                  THE WITNESS:       Okay.     Exhibit 2, sir.
 14    BY MR. CLEVENGER:
 15           Q.     Yes.    On the first page -- looks like the
 16    one, two, three, four -- fifth paragraph, Mr. Isikoff
 17    says:     You may recall from earlier episodes that Sines
 18    discovered that Russian intelligence agents had planted
 19    a wild conspiracy story about Seth Rich's murder just
 20    three days after his death.             Now she was seeing the
 21    conspiracy claims being amplified by some of the loudest
 22    voices in conservative media.
 23                  Did -- did you make that statement to Mr.
 24    Isikoff?
 25           A.     I don't think I called it the "conservative

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 33 of 131 PageID #:
                              Video Deposition of Deborah Sines                       32
                                      5984
  1    media."     I think I told him that I saw -- what your
  2    client said on CNN, which I don't know if CNN is
  3    conservative or not.          I saw Rod Wheeler making
  4    allegations.       I saw Matt Couch making allegations.                 So I
  5    don't know if I said the "loudest voices in the
  6    conservative media."          I think those might be his words.
  7           Q.     Okay.    Going down the page a couple more
  8    paragraphs, Mr. Isikoff says:              The specifics in the
  9    story -- the story was that there was an FBI report
 10    about an FBI analysis of Seth Rich's computer, but he --
 11    showed he was in communication with WikiLeaks.                    Was
 12    there any truth to that?
 13                  And then you said, No.           None.    Complete
 14    fabrication.
 15                  Is that correct?
 16           A.     That's what I said.
 17           Q.     And do you stand by that statement as being
 18    truthful?
 19           A.     I do.
 20           Q.     So who told you that there had been no
 21    investigation, or how do you know?
 22           A.     I'm -- I'm -- who told me that there had been
 23    no investigation?
 24           Q.     That the FBI had not looked into this?
 25           A.     I -- I don't think I said they had not looked

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 34 of 131 PageID #:
                              Video Deposition of Deborah Sines                     33
                                      5985
  1    into this.
  2           Q.     Okay.    So you were just disavowing the part
  3    where the -- where the analyst said he was showed to --
  4    he was in communication with WikiLeaks?                 Is that what
  5    you're disavowing?
  6           A.     Yes.
  7           Q.     Okay.    But you don't know whether -- you're
  8    not saying that the FBI did not conduct an analysis of
  9    his computer; is that correct?
 10           A.     That's correct.
 11           Q.     So based on what you have here, is it -- is
 12    it -- so you are, in fact, saying that there was at
 13    least some investigation of his computer by the FBI;
 14    correct?
 15           A.     Not in -- how do I put this?             I -- this is
 16    one of the things I've been instructed I'm not allowed
 17    to answer.       And I'm trying to find a way -- let me check
 18    my affidavit.        If it's in the affidavit, maybe the
 19    Department would -- hold on.
 20           Q.     I think there is some reference to the FBI in
 21    the affidavit.
 22           A.     Wow.    It looks like -- well, I think
 23    paragraphs 12 and 13 answer that.               It's just that I did
 24    not have permission to tell Michael Isikoff or anyone
 25    else who examined Seth Rich's computers.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 35 of 131 PageID #:
                              Video Deposition of Deborah Sines                     34
                                      5986
  1           Q.     Okay.    But based on your affidavit, you can
  2    now say that the FBI examined his computers; is that
  3    correct?
  4           A.     Just a minute.        No.    I'm allowed to say I'm
  5    aware of no evidence of any contact between Seth or
  6    Aaron Rich and WikiLeaks.            And I'm aware of no evidence
  7    that Seth Rich ever improperly downloaded information
  8    from the DNC or that he provided such information or any
  9    other information to WikiLeaks.              And that I'm aware of
 10    no evidence that Aaron Rich was involved in the
 11    transmission of stolen information from the DNC to
 12    WikiLeaks.       And I'm aware of no evidence that Aaron Rich
 13    ever received any compensation from WikiLeaks.                    And I'm
 14    also allowed to say I consulted with several different
 15    law enforcement agencies as well as the FBI, but I'm not
 16    allowed to say that the FBI or anybody else looked at
 17    Seth's computers.
 18           Q.     Were any of your communications with the FBI
 19    an e-mail or other written form?
 20           A.     I'm sure it was.
 21           Q.     Okay.    And so is it -- so then basically
 22    there would have been some kind of e-mail communications
 23    about the Seth Rich -- Seth Rich case with the FBI; is
 24    that what you're saying?            I'm not asking you for the
 25    contents, just that there would be --

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 36 of 131 PageID #:
                              Video Deposition of Deborah Sines                     35
                                      5987
  1           A.     Yes.
  2           Q.     -- e-mail communication?
  3           A.     Yes.    I don't have those.          I don't work there
  4    anymore.
  5           Q.     Right.     But would that be the normal course
  6    of the way things were done?
  7           A.     Yes.
  8           Q.     Okay.
  9           A.     There would be very -- there would be very
 10    little between the -- oh, who are they called -- FBI
 11    with the Special Counsel's Office.
 12           Q.     Okay.    Do you know did -- did -- would there
 13    be any written communications with the FBI's CART or
 14    commune- -- what is it?           Computer Analysis and Response
 15    Team?
 16           A.     No, there isn't.
 17           Q.     Did you have any kind of written
 18    correspondence with -- with FBI personnel other than
 19    those assigned to Robert Mueller?
 20           A.     Yes.
 21           Q.     So -- and I'm just trying to nail this down
 22    and make sure I understand you correctly.                  The only FBI
 23    personnel you communicated with regarding Seth Rich
 24    would be those assigned to a Mueller investigation; is
 25    that correct?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 37 of 131 PageID #:
                              Video Deposition of Deborah Sines                     36
                                      5988
  1           A.     No.
  2           Q.     Okay.    Tell -- tell me how I got it wrong?
  3           A.     I've spoken with another FBI agent about Seth
  4    Rich.
  5           Q.     Would that be someone in the Washington Field
  6    Office?
  7           A.     No.    And I'm not allowed to speak to you
  8    about this.       This is part of the investigation.               And as
  9    you know, that's still an open case.
 10           Q.     Okay.    Well, would there be any written
 11    communication e-mails, for example, with that agent?
 12           A.     Yes.
 13           Q.     So is it fair to say that the FBI had at
 14    least some participation in this case?
 15           A.     I'm not -- I'm not permitted to answer
 16    that -- answer that.          Obviously, I said they did when I
 17    spoke with Mr. Isikoff, and I said it in my affidavit.
 18           Q.     Okay.    Towards the bottom of the first page
 19    of Exhibit 2 --
 20           A.     Yes.
 21           Q.     -- it quotes you as saying:             There's no -- no
 22    connection between Seth and WikiLeaks.                 And there was no
 23    evidence on his work computer of him downloading and
 24    disseminating things from the DNC.
 25                  And it -- can you say whether or not his work

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 38 of 131 PageID #:
                              Video Deposition of Deborah Sines                     37
                                      5989
  1    computer was examined by the FBI?
  2           A.     I'm not supposed to answer that.
  3           Q.     Can you say, though, that his work computer
  4    was examined by law enforcement?
  5           A.     I'm not supposed to answer that.
  6           Q.     As far as you know, the statement that you
  7    made here in -- is that true and accurate?
  8           A.     Yes.
  9           Q.     Do you know whether other computers -- for
 10    example, personal computers of his were examined?
 11           A.     Yes.
 12           Q.     And let's go to the next paragraph on the
 13    first page.       Isikoff is quoted -- it's in the bottom
 14    paragraph -- as it turned out, there was one sliver of
 15    truth in the Fox story.           The FBI had been examining
 16    Seth's computer.
 17                  Did you tell Mr. Isikoff that?
 18           A.     I -- I -- I -- I guess I did.             How else would
 19    he know it?
 20           Q.     Okay.    And as far as you know to this day,
 21    were your statements to Mr. Isikoff in that regard
 22    truthful?
 23           A.     Yes.
 24           Q.     Do you know what part of the FBI -- for
 25    example, we mentioned CART earlier -- do you know what

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 39 of 131 PageID #:
                              Video Deposition of Deborah Sines                     38
                                      5990
  1    part of the FBI would have examined his computer?
  2           A.     Yes.
  3           Q.     And can you say whether that was the CART
  4    division --
  5           A.     I already told you no.
  6           Q.     -- the CART team?
  7           A.     No.    I will tell you this, Counsel, there was
  8    a separate investigation not involving Seth Rich or
  9    Aaron Rich, and I don't know if that investigation is
 10    still pending.        I don't know.        I -- I know there was a
 11    suspect subject.         I have no idea what happened to that
 12    investigation.        I can tell you that.
 13           Q.     Okay.    I want to read then -- on the next
 14    page, it quotes you as saying:              There were allegations
 15    that someone, maybe more than one person, was trying to
 16    invade Seth's Gmail account and set up a separate
 17    account after Seth was murdered.               And the FBI was
 18    looking into that.          I presumed they were trying to
 19    create a fake Gmail account and get into Seth's Gmail
 20    account so they can dump false information there.
 21                  Would that be the investigation that you're
 22    referring to?
 23           A.     That would be something I did not have the
 24    authority to say from the Department of Justice.
 25           Q.     Okay.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 40 of 131 PageID #:
                              Video Deposition of Deborah Sines                     39
                                      5991
  1           A.     But I said it --
  2           Q.     But --
  3           A.     -- and it was the truth.
  4           Q.     Okay.    And the part about creating a fake
  5    Gmail account or dumping information in his account,
  6    that was just a presumption on your part?
  7           A.     No.    No.    Wasn't at all.
  8           Q.     Well, if I may read the last sentence again:
  9    Because I presumed that they were trying to create a
 10    fake Gmail account or get into Seth's Gmail account.
 11           A.     They were.      I shouldn't have said "I
 12    presume."
 13           Q.     Okay.    So somebody was trying to get into
 14    these accounts after his death?
 15           A.     Yes.
 16           Q.     Do you know whether -- or did -- Aaron Rich
 17    might still have been accessing that account?
 18           A.     I don't -- I don't know what Aaron was doing
 19    then.
 20           Q.     If we were to provide evidence that Aaron, in
 21    fact, was logging into his brother's accounts and
 22    altering data after Seth's death, would that be relevant
 23    to your murder investigation?
 24           A.     Not to my murder investigation.
 25           Q.     You don't think if -- if Aaron Rich, the

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 41 of 131 PageID #:
                              Video Deposition of Deborah Sines                     40
                                      5992
  1    brother, is postmortem tampering with Seth's electronic
  2    devices, you don't think that's relevant?
  3           A.     I think it's relevant, but not to my murder
  4    investigation.        For example, if someone is trying to
  5    hack into his dead brother's account and he figures that
  6    out and reports it, that -- that doesn't harm my murder
  7    investigation at all.
  8           Q.     What if he's the one doing the hacking and
  9    the tampering?
 10           A.     Oh, I'm sure -- I'm sure the experts would be
 11    able to figure that out.
 12           Q.     But my -- my question is if he's the one
 13    doing the hacking and the tampering, would that then be
 14    relevant to the murder investigation?
 15           A.     No.
 16           Q.     So, generally speaking, on a murder
 17    investigation -- and since you've done a lot of those,
 18    if somebody is tampering with evidence after the fact,
 19    that's generally considered to be relevant to the murder
 20    investigation, is it not?
 21           A.     If -- if somebody is tampering with cartridge
 22    casings, somebody is tampering with video evidence,
 23    somebody is altering the body, the murder scene, moving
 24    the body, falsely blaming the murder on somebody else,
 25    very important.        If somebody's hacking somebody's

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 42 of 131 PageID #:
                              Video Deposition of Deborah Sines                     41
                                      5993
  1    account to take all their money after they're dead, very
  2    important.
  3           Q.     Okay.    So if some -- so if somebody is
  4    hacking that account to alter data or metadata, that
  5    would be relevant too, would it not?
  6           A.     Sometimes.      Sometimes when you lose a loved
  7    one, it could be you don't want anybody else to see the
  8    porn on their computer.           You don't want anybody else to
  9    see embarrassing things about your loved one.                    There's a
 10    lot of reasons people can do that.
 11           Q.     Correct.      But if -- nonetheless, it's
 12    relevant to the murder investigation, is it not?                     You
 13    want to find out why they were doing that?
 14           A.     Mr. Clevenger, it wasn't relevant --
 15           Q.     Yes.
 16           A.     -- to my murder investigation.
 17           Q.     Well, that's -- that's what I'm trying to --
 18    to hone in on here.          It seems like your kind of, a
 19    priori, excluding evidence that doesn't fit your theory.
 20           A.     Well, I don't think you've ever invested a
 21    homicide in your life.           I'm just guessing; am I right?
 22           Q.     Not entirely, I'm an ex-cop.
 23           A.     Right.     I don't think --
 24           Q.     Going -- okay.
 25           A.     -- you've ever prosecuted a homicide

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 43 of 131 PageID #:
                              Video Deposition of Deborah Sines                     42
                                      5994
  1    investigation.        I don't think you've ever done --
  2           Q.     I have not prosecuted anyone --
  3           A.     -- prosecution to a grand jury.
  4           Q.     -- and I don't think some of that's relevant.
  5    We're here for a deposition, Ms. Sines, and I'm here to
  6    ask you questions.          Okay?
  7           A.     And I'm here to try to get you --
  8           Q.     Let's try --
  9           A.     -- under- -- to understand Aaron Rich was
 10    nothing but cooperative.            For you to posit that you have
 11    some evidence that he has manipulated evidence, I would
 12    ask you -- I would beg you to make that report to the
 13    current assistant U.S. attorney who's investigating
 14    Seth's murder.
 15           Q.     And, again --
 16           A.     I've seen --
 17           Q.     -- I can tell you that --
 18           A.     I've seen none of that.
 19           Q.     -- that will be happening in the near future.
 20           A.     Okay.
 21           Q.     There was a public -- there was a publically
 22    filed court document this week from one of Mr. --
 23    other -- Mr. Butowsky's other attorneys testified in a
 24    declaration that certain e-mail addresses and other
 25    electronic information were not provided or withheld.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 44 of 131 PageID #:
                              Video Deposition of Deborah Sines                     43
                                      5995
  1    And we don't -- and -- and this -- I'm just giving you
  2    this background information.             We don't think you were
  3    provided with this information either, but anyway --
  4           A.     So e-mail --
  5           Q.     -- let me get back to --
  6           A.     -- addresses were withheld from whom?
  7           Q.     From -- from the discovery in the civil case.
  8           A.     Oh, I don't know anything about that.
  9           Q.     Okay.    Okay.     I want to ask you to look at an
 10    exhibit I had -- I had initially marked as Exhibit 3,
 11    but we can mark it -- I guess we can still mark it as
 12    Exhibit 3.       It's a press release from the U.S.
 13    Department of Justice Office of the Inspector General.
 14                  THE COURT REPORTER:          Would that be it?
 15                  THE WITNESS:       I don't know.        Let me see.
 16            Yeah, that's it.         Thank you.
 17                  (Plaintiff's Exhibit No. 3 was marked for
 18            identification.)
 19                  THE WITNESS:       I've read it.
 20    BY MR. CLEVENGER:
 21           Q.     Have you seen that document before?
 22           A.     Never.
 23           Q.     Do you know whether it -- it's referring to
 24    you?
 25           A.     I don't believe it is.           I think I would

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 45 of 131 PageID #:
                              Video Deposition of Deborah Sines                     44
                                      5996
  1    know --
  2           Q.     Were you ever --
  3           A.     -- if I was a target or a subject.               That's
  4    not me.
  5           Q.     Were you ever investigated -- I'm sorry.
  6           A.     I -- I --
  7           Q.     Were you ever investigated --
  8           A.     -- I've never disclosed grand jury materials.
  9           Q.     Okay.    So the information that you disclosed
 10    to Isikoff, none -- none of that came from a grand jury?
 11           A.     No.    That was law enforcement-privileged
 12    investigatory techniques.
 13           Q.     Okay.    But -- but -- but none of the
 14    information ultimately came from a grand jury?                    Is that
 15    what you're saying?
 16           A.     Of course.
 17           Q.     The information that you --
 18           A.     Of course.
 19           Q.     -- proposed to Mr. Isikoff?             Okay.
 20                  So it only came from non-grand jury
 21    sources --
 22           A.     Yes.
 23           Q.     -- is that correct?
 24           A.     Yes.
 25           Q.     Okay.    Did anyone ask or encourage you to

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 46 of 131 PageID #:
                              Video Deposition of Deborah Sines                      45
                                      5997
  1    speak to Michael Isikoff?
  2           A.     Yes.
  3           Q.     And who was that?
  4           A.     Glenn Kirschner.
  5           Q.     And who is Glenn Kirschner?
  6           A.     He used to be the chief of homicide at the
  7    U.S. Attorney's Office in D.C.              He's retired now.         He's
  8    a big shot on MSNBC now.
  9           Q.     And so was he retired himself at the time he
 10    encouraged you to talk with Isikoff?
 11           A.     Yes.
 12           Q.     Was he still actively working for the U.S.
 13    Attorney's Office during the Seth Rich investigation?
 14           A.     Yes.
 15           Q.     Okay.    So describe to me how this works?                How
 16    do you -- how do you spell his name?                Glenn -- and then
 17    how do you spell the last name?
 18           A.     G-l-e-n-n K-i-r-s-c-h-n-e-r.
 19           Q.     And you said he's a commentator on the MSNBC?
 20           A.     Yes.
 21           Q.     So how did that go down?            Did he just call
 22    you out of the blue?
 23           A.     Yes.    No.    We -- we talk often.          We're
 24    friends.      We've tried many murders together.               Done many
 25    investigations together.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 47 of 131 PageID #:
                              Video Deposition of Deborah Sines                     46
                                      5998
  1           Q.     Okay.    And had Isikoff contacted him?
  2           A.     Yeah.    Yes.     That's how -- that's how he got
  3    to me.
  4           Q.     Okay.    So, basically, Mr. Kirschner kind of
  5    brokered this meeting between you and Mr. Isikoff?
  6           A.     Yes.    Not meeting.       I've never met Mr.
  7    Isikoff.
  8           Q.     I guess the phone interview?
  9           A.     Right.
 10           Q.     He brokered that?
 11           A.     Right.
 12           Q.     Okay.    But he was retired from DOJ at the
 13    time he did it; correct?
 14           A.     Yes.
 15           Q.     Other than the reporter for Rolling Stone,
 16    have you spoken with any other journalist?
 17           A.     Yes.    But not about this case.
 18           Q.     Okay.    Have you spoken about other
 19    journalists about anything pertaining to Seth Rich?
 20           A.     No.
 21           Q.     And the interview that you granted to the
 22    Rolling Stone, approximately when was that?
 23           A.     2019.    But -- maybe September, maybe.
 24           Q.     Do you recall whether you said anything to
 25    the Rolling Stone that you had not mentioned to Mr.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 48 of 131 PageID #:
                              Video Deposition of Deborah Sines                     47
                                      5999
  1    Isikoff?
  2           A.     I think -- I think we talked very briefly.
  3           Q.     I'm sorry.      You kind of broke up.           Go ahead.
  4           A.     No.    I stopped speaking to think.             I think
  5    with Mr. Kroll -- I definitely told him -- we definitely
  6    talked about false Internet conspiracy theories, and we
  7    definitely talked about the Russians, but nothing in
  8    detail.
  9           Q.     Okay.    Did you talk about anything pertaining
 10    to the murder investigation?
 11           A.     I'd say mostly we talked about Seth, what he
 12    was like, because I never knew him, and Seth's parents
 13    and Seth's brother.          That's -- that's what I recall
 14    speaking with Mr. Kroll about.              I have also spoken to
 15    him about other things not related to Seth Rich, Aaron
 16    Rich, Mary Ann Rich, none of the Riches.
 17           Q.     Okay.    I'm going to back up and ask a
 18    question about Mr. Kirschner.              Was he the person who
 19    assigned you to the Seth Rich case?
 20           A.     No.    He wasn't chief anymore.           He had stepped
 21    down, and he was a line attorney, but we kind of -- we
 22    consulted on all our cases, so...               But, no, he did not.
 23    He's not the one who assigned me.               It was my then chief.
 24           Q.     And who was -- who was the name of your chief
 25    at the time?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 49 of 131 PageID #:
                              Video Deposition of Deborah Sines                     48
                                      6000
  1           A.     Michelle Jackson.
  2           Q.     Okay.    Was there anybody above her that
  3    requested that it specifically be assigned to you?
  4           A.     I -- I wouldn't know that.
  5           Q.     Okay.
  6                  MR. CLEVENGER:        I'm going to ask the court
  7            reporter to hand you some e-mails we originally
  8            submitted as Plaintiff's 2.             I think now that
  9            would be 4.       FBI e-mails.
 10                  (Off-the-record discussion.)
 11                  (Plaintiff's Exhibit No. 4 was marked for
 12            identification.)
 13    BY MR. CLEVENGER:
 14           Q.     I think there should be two pages; is that
 15    correct?
 16           A.     Yes.    You know what?        Reading this just
 17    reminded me of something.
 18           Q.     Okay.
 19           A.     I did speak with -- I did speak with an FBI
 20    agent -- a supervisory FBI agent assigned to the
 21    Washington Field Office.            Not anyone mentioned on -- in
 22    these e-mails you've just -- Plaintiff's Exhibit 4.
 23           Q.     Did you exchange any e-mails with that
 24    supervisory agent?
 25           A.     No.    I spoke with him in person.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 50 of 131 PageID #:
                              Video Deposition of Deborah Sines                     49
                                      6001
  1           Q.     Okay.    Have you ever seen any of the e-mails
  2    in this particular exhibit?
  3           A.     Nope.
  4           Q.     Do you know any of the people who are named
  5    on there like Peter Strzok?
  6           A.     I know who he is.         And I know who Lisa Page
  7    is, but I don't know who Jonathan Moffa is.                   I think
  8    those are the only names on here.
  9           Q.     Have you ever communicated with either Peter
 10    Strzok or Lisa Page?
 11           A.     No, I haven't.        As far as I know, I've never
 12    met them.
 13           Q.     So you've never seen any of this e-mail
 14    correspondence before?
 15           A.     No, I have not.
 16                  MR. CLEVENGER:        Let's go ahead -- just a
 17            housekeeping matter.           Let's go ahead and -- I'm
 18            going to move to exhibit -- to admit that exhibit
 19            and any of the previous exhibits that have not
 20            been admitted.
 21                  THE WITNESS:       1, 2, 3, and 4?
 22                  MR. CLEVENGER:        Correct.      Any objection?
 23                  THE WITNESS:       Not from me.
 24                  MR. HARPER:       I -- I mean, I guess I'll just
 25            reserve, you know, those kind of evidentiary

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 51 of 131 PageID #:
                              Video Deposition of Deborah Sines                     50
                                      6002
  1            objections until trial or whatnot, but I
  2            certainty consider them marked for the
  3            deposition.
  4                  MR. CLEVENGER:        Okay.    Thank you.
  5    BY MR. CLEVENGER:
  6           Q.     Have you ever spoken with -- well, let me
  7    ask, do you know who John Durham is?                The U.S. attorney
  8    in Connecticut?
  9           A.     No.
 10           Q.     So you were not aware that he was leading a
 11    review into the Russian collusion investigation?
 12           A.     No.
 13           Q.     Has anyone from either the Department of
 14    Justice or the FBI reached out to you since you left DOJ
 15    to ask questions about Seth Rich?
 16           A.     No.
 17           Q.     Did you have any role in assisting or
 18    preparing the Mueller Report?
 19           A.     No.    I read it.
 20           Q.     Okay.    Do you know whether the -- if
 21    Metropolitan Police Department or the FBI or any other
 22    agency specifically investigated whether Seth Rich was
 23    involved in the Democratic National Committee e-mail
 24    leaks in 2016?
 25           A.     I -- I'm not permitted to answer that.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 52 of 131 PageID #:
                              Video Deposition of Deborah Sines                         51
                                      6003
  1           Q.     So when you resigned from -- or retired from
  2    the U.S. Attorney's Office, were you asked to resign or
  3    retire or you just had already planned to retire?
  4           A.     Counsel, I was tired.          35 years.       35.   And at
  5    the department -- I mean, that's too many murder trials.
  6    I was done.       It was time to go.
  7           Q.     Okay.
  8           A.     No one asked me to leave.            I was not fired.
  9    They did ask me to stay.            They even made some very silly
 10    offers.     I was -- I was done.
 11           Q.     Okay.
 12           A.     My last trial was March of 2018, and I will
 13    tell you this, verdict came in on a Friday.                   Instead of
 14    going out and celebrating -- it was a trial -- my last
 15    trial I did with Glenn Kirschner -- I went to bed.                      I
 16    did not get out of my bed until the following Sunday.                        I
 17    wasn't sick.       I was tired.        And the only reason I got
 18    out of bed is because I went to see Black Panther.
 19    Seemed like a good reason to get out of bed.                   I was just
 20    done.
 21                  MR. CLEVENGER:        I'm going ask the court
 22            reporter to hand you what I had originally marked
 23            as Exhibit 1.        It's another podcast transcript.
 24            I guess now it would be Exhibit 5.
 25                  (Plaintiff's Exhibit No. 5 was marked for

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 53 of 131 PageID #:
                              Video Deposition of Deborah Sines                     52
                                      6004
  1            identification.)
  2                  THE WITNESS:       Okay.
  3    BY MR. CLEVENGER:
  4           Q.     If you would turn to page 49 of that
  5    Episode 6 transcript.           On -- on that page Mr. Isikoff
  6    says:     MPD or Metropolitan Police Department examined
  7    and reexamined Seth's laptop.
  8                  Is that something that you told Mr. Isikoff?
  9           A.     Yes, it is.
 10           Q.     And to your -- to your knowledge, that is a
 11    true statement?
 12           A.     Yes.
 13           Q.     Did the MPD have any assistance from other
 14    agencies in examining the laptop?
 15           A.     I was not authorized to say what MPD did.                  I
 16    should not have said that.             That is the law enforcement
 17    privilege.       It's an open case.         I'm not allowed to
 18    answer anything else other than did I say it and was it
 19    true.     I was not authorized to say that.
 20           Q.     Do you know whether Aaron Rich disclosed all
 21    of his brother's e-mail accounts during the
 22    investigation?
 23           A.     I'm not allowed to answer that.
 24           Q.     On page 54 of the transcript, it quotes you
 25    as saying that there was more than one person that was

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 54 of 131 PageID #:
                              Video Deposition of Deborah Sines                     53
                                      6005
  1    involved, a gunman and someone who aided and abetted?
  2           A.     Let me just --
  3           Q.     Did you make that statement?
  4           A.     What -- what page is that?
  5           Q.     Okay.    54.
  6           A.     I'm just looking to see where I'm talking.
  7    Wait a minute.        Can you give me a line, Counsel?
  8           Q.     Actually, I don't have it in front of me.
  9    Let me pull it up.          Just a second.
 10           A.     I've got it.       I see it.
 11           Q.     Okay.    Was that --
 12           A.     Hold on.
 13           Q.     Is that --
 14           A.     Let -- let me read it.
 15           Q.     Sure.
 16           A.     I said it.      That's the truth.
 17           Q.     Okay.    Can you say why you believe it was
 18    more than one person?
 19           A.     I wish I could.        From my investigation.           From
 20    the evidence.
 21           Q.     Okay.
 22           A.     I really do wish I could answer your
 23    question.
 24           Q.     I understand.       You said in the interview that
 25    you had to track down every lead.               Did you or anyone

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 55 of 131 PageID #:
                              Video Deposition of Deborah Sines                     54
                                      6006
  1    from your investigative team attempt to contact
  2    WikiLeaks?
  3           A.     Oh, I'm not allowed to answer that.
  4           Q.     And I understand you may not be able to
  5    answer these, but I -- I have to get them on the record.
  6           A.     I understand.       I understand.
  7           Q.     Did you or anyone from your team attempt to
  8    interview or contact Julian Assange?
  9           A.     I'm not permitted to answer that either.
 10           Q.     What about Kim Dotcom?
 11           A.     I'm not allowed to answer that either.
 12           Q.     Did you issue subpoenas to obtain Aaron
 13    Rich's bank accounts?
 14           A.     I'm not allowed to answer that.
 15           Q.     Did you issue subpoenas to obtain Seth Rich's
 16    bank accounts?
 17           A.     I'm not allowed to answer that.
 18           Q.     Did you issue subpoenas to obtain Aaron or
 19    Seth Rich's PayPal or eBay accounts?
 20           A.     I'm not allowed to answer that.              That's all
 21    grand jury.
 22           Q.     I understand.
 23           A.     I know.
 24           Q.     Again, I'm just putting this on the record.
 25           A.     I understand.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 56 of 131 PageID #:
                              Video Deposition of Deborah Sines                     55
                                      6007
  1           Q.     Did you issue -- did you issue a subpoena to
  2    the estate of Seth Rich demanding that the estate
  3    produce to law enforcement any laptop or electronic
  4    devices in Aaron Rich's possession?
  5           A.     I'm not allowed to answer that.
  6           Q.     Are you familiar with any of the four
  7    following e-mail accounts -- or I'll just go one at a
  8    time.
  9                  Are you familiar with the e-mail account
 10    sethcrich -- seth.c.rich@gmail.com?
 11           A.     I'm not allowed to answer that.
 12           Q.     Are you familiar with the e-mail address
 13    panda, with the number four, and then
 14    progress@gmail.com?
 15           A.     I'm not permitted to answer that.
 16           Q.     Are you familiar with the e-mail address
 17    sethnathanrich@protonmail.com?
 18           A.     I'm not permitted to answer that.
 19           Q.     Are you familiar with the e-mail address
 20    anr12105@aol.com?
 21           A.     I'm not permitted to answer that.
 22           Q.     Do you know whether Aaron Rich altered
 23    metadata on Seth-Rich related information provided to
 24    law enforcement?
 25           A.     No.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 57 of 131 PageID #:
                              Video Deposition of Deborah Sines                     56
                                      6008
  1           Q.     You don't know?        Is that the -- is that
  2    your --
  3           A.     I -- I have no information that that's the
  4    case.
  5           Q.     Okay.    Do you know whether Aaron Rich deleted
  6    social media and other electronic data relating to Seth
  7    Rich or any of Seth Rich's social media accounts or
  8    content?
  9           A.     No.
 10           Q.     Do you know whether Aaron Rich deleted any
 11    information from any of the above e-mail accounts?
 12           A.     No.
 13           Q.     Was Aaron Rich a person of interest?
 14           A.     I'm not permitted to answer that.
 15           Q.     If you were to learn that Aaron Rich altered
 16    metadata on Seth-Rich related records, would that
 17    concern you?
 18           A.     No.
 19           Q.     You don't think that would be relevant to a
 20    murder case?
 21           A.     You've already asked me this, Counsel.                 This
 22    is asked and answered.           I interviewed Aaron Rich
 23    thoroughly, and if he altered anything, I predict it
 24    wouldn't have anything to do with this murder
 25    investigation.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 58 of 131 PageID #:
                              Video Deposition of Deborah Sines                     57
                                      6009
  1           Q.     So basically you kind of decided that Aaron
  2    Rich is not going to be a suspect no matter what?                     Is
  3    that --
  4           A.     No.    That's --
  5           Q.     -- your position?
  6           A.     -- completely false.          If I had evidence that
  7    anyone who even looked like Aaron Rich was involved in
  8    Seth's murder, that would be my man.                That's not my
  9    evidence.      And of course I can't tell you what the
 10    evidence is.
 11           Q.     I understand that.         But you're saying that if
 12    you were presented with evidence that Aaron Rich altered
 13    the metadata on Seth Rich's records, that would not
 14    impact your feelings on the murder -- about the murder
 15    case?
 16           A.     Correct.      It might raise flags about
 17    something else, but not the murder.
 18           Q.     Do you know when Seth Rich's laptop was first
 19    analyzed by the D.C. police?
 20           A.     I'm not authorized to answer that.               I do
 21    know, but I'm not allowed to answer it.
 22           Q.     Do you know when the laptop was analyzed by
 23    the FBI?
 24           A.     I'm not allowed to answer that.
 25           Q.     But you do know the answer?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 59 of 131 PageID #:
                              Video Deposition of Deborah Sines                     58
                                      6010
  1           A.     I'm probably not supposed to say that either.
  2    Given that there still exists a law enforcement
  3    privilege that I'm not authorized to discuss or
  4    disclose, I -- I have to say I can't answer that.
  5    Especially now that you showed me that bulletin where
  6    somebody got investigated and almost prosecuted for
  7    doing that without permission.
  8           Q.     Do you know how long Seth Rich's laptop
  9    remained in Aaron Rich's custody?
 10           A.     I'm not permitted to answer that.
 11           Q.     Do you know how long Seth Rich's second cell
 12    phone remained in the custody of Aaron Rich?
 13           A.     I'm not permitted to answer that.
 14           Q.     Would it concern you if you were to learn
 15    that Seth Rich's second cell phone had been subject to a
 16    factory reset?
 17           A.     I'm not permitted to answer that.
 18           Q.     Well, my question is not whether it did or
 19    didn't happen, but as a homicide investigator, would
 20    those facts -- if those facts were true, would that
 21    concern you?
 22           A.     Yes.
 23           Q.     Would it concern you if you knew Seth Rich's
 24    phone had data on it at the time of his murder that was
 25    delivered in its original factory condition to law

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 60 of 131 PageID #:
                              Video Deposition of Deborah Sines                     59
                                      6011
  1    enforcement?
  2           A.     Would it -- you -- I'm sorry -- you have to
  3    say that again.        I -- I don't think I understand that
  4    one.
  5           Q.     Sure.
  6           A.     Would it concern me --
  7           Q.     So if --
  8           A.     -- if what?
  9           Q.     Yes.    If -- if -- would it concern you if you
 10    knew that Seth Rich's phone -- phones -- second phone
 11    had data on it at the time of his murder, but it was
 12    later delivered in its original factory condition to law
 13    enforcement?       In other words --
 14           A.     Oh, I see what you mean.
 15           Q.     -- the data on it --
 16           A.     Yes.    But usually when that happens, we can
 17    bring it back -- they can bring it back up.                   Yes, that
 18    would concern me.
 19           Q.     Okay.    I think I know the answer to the next
 20    question.      Let's see.
 21                  Were you aware of any death threats being
 22    made to Democratic National Committee staffers during
 23    the period prior to Seth Rich's murder?
 24           A.     I'm not permitted to answer that.
 25           Q.     Was it common knowledge in the Democratic

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 61 of 131 PageID #:
                              Video Deposition of Deborah Sines                     60
                                      6012
  1    National Committee, prior to Seth Rich's murder, that
  2    the Russians had hacked into the Democratic National
  3    Committee and that no other possibility was being
  4    investigated by the FBI?
  5           A.     I'm not permitted to answer that.
  6           Q.     Were you responsible for a criminal
  7    investigation of Matt Couch?
  8           A.     No.
  9           Q.     Do you know whether someone else at the DOJ
 10    would?
 11           A.     I'm not permitted to answer that.               Did you
 12    ask:    Did I participate it --
 13           Q.     Were you responsible --
 14           A.     -- or was I responsible?            I'm not
 15    permitted --
 16           Q.     Well, actually either?           Did you --
 17           A.     I'm not permitted --
 18           Q.     -- participate or --
 19           A.     -- to answer either.
 20           Q.     Okay.    Did you participate in or were you
 21    responsible for a criminal investigation of Edward
 22    Butowsky?
 23           A.     No.
 24           Q.     Do you know whether someone else at DOJ was?
 25           A.     No.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 62 of 131 PageID #:
                              Video Deposition of Deborah Sines                     61
                                      6013
  1           Q.     Do you know whether Matt Couch -- not -- I'm
  2    not asking you to answer; I'm just -- do you know
  3    whether Matt Couch is the subject of a criminal
  4    investigation in connection with the murder of Seth
  5    Rich?
  6           A.     I'm not permitted to answer that.
  7           Q.     Do you know whether Ed Butowsky is the
  8    subject of a criminal investigation in connection with
  9    the murder of Seth Rich?
 10           A.     I'm not permitted to answer that.
 11           Q.     Did Aaron Rich provide you or your colleagues
 12    with evidence in connection with a criminal
 13    investigation of Matt Couch or Ed Butowsky?
 14           A.     I'm not permitted to answer anything about
 15    what Aaron Rich provided me during my investigation.
 16           Q.     Do you know who Kelsey Mulka is?
 17           A.     Oh, I'm not permitted to answer that.
 18           Q.     Can you say whether -- have you -- you've
 19    ever spoken with somebody by the name of Kelsey Mulka?
 20           A.     I'm not permitted to answer that.
 21           Q.     Did a person by the name of Kelsey Mulka ever
 22    provide you or your colleagues at DOJ with evidence
 23    regarding a criminal investigation of Matt Couch or
 24    Edward Butowsky?
 25           A.     I'm not permitted to answer that.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 63 of 131 PageID #:
                              Video Deposition of Deborah Sines                     62
                                      6014
  1           Q.     Did you ever provide Aaron Rich with any kind
  2    of legal advice in connection with the potential
  3    defamation or harassment or other kind of lawsuit
  4    against Matt Couch or Ed Butowsky?
  5           A.     I've never given a witness legal advice --
  6    any witness.
  7           Q.     Have you given him any kind of advice about
  8    filing a potential defamation or other lawsuit --
  9           A.     No.
 10           Q.     -- against Matt Couch or Ed Butowsky?
 11           A.     No.
 12           Q.     Do you know whether any of your colleagues
 13    provided such advice to Aaron Rich?
 14           A.     No.
 15           Q.     Did you issue any subpoenas to Rod Wheeler?
 16           A.     I'm not permitted to answer that.
 17           Q.     Would you consider his investigation of the
 18    Seth Rich murder to be credible?
 19           A.     I wish I was permitted to answer that.
 20           Q.     Are you in contact with Donna Brazile?
 21           A.     No.
 22           Q.     Have you communicated with her since you
 23    retired?
 24           A.     No.
 25           Q.     Before you retired?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 64 of 131 PageID #:
                              Video Deposition of Deborah Sines                     63
                                      6015
  1           A.     No.
  2           Q.     Are you in contact with Muriel Bowser?
  3           A.     No.
  4           Q.     Have you communicated with her since you
  5    retired?
  6           A.     No.
  7           Q.     Before you retired?
  8           A.     No.
  9           Q.     Other than your e-mails that you've produced
 10    with Aaron Rich, Joel Rich, Mary Ann Rich, have you had
 11    any communications with the three of them?
 12           A.     Yes.
 13           Q.     Would these be telephone conversations?
 14           A.     Some were telephone and there were other
 15    e-mails, but they were deleted well before I got
 16    subpoenaed.       Celebrating the birth of a grandchild, me
 17    retiring.      I -- I -- I've sent the Riches New Year's
 18    cards.      Probably Chanukah cards too.            And we've
 19    certainly spoken on the phone.
 20           Q.     Do you know approximately how many e-mails
 21    were deleted?
 22           A.     I have no idea.
 23           Q.     Since your retirement, have you had any
 24    communications with Kelsey Mulka?
 25           A.     No.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 65 of 131 PageID #:
                              Video Deposition of Deborah Sines                     64
                                      6016
  1           Q.     What about Pratt Wiley?
  2           A.     No.
  3           Q.     Are you aware of theories that Seth Rich was
  4    killed at the hospital?
  5           A.     Yes.
  6           Q.     What do you think of those theories?
  7           A.     You're going to my investigation.               I'm not
  8    permitted to answer that.            I wish I could though.
  9           Q.     Are you aware of theories that Seth Rich was
 10    in possession of a thumb drive containing valuable
 11    information at the time of his death?
 12           A.     The theory?       Yes.    Yes.    I'm aware of that
 13    theory.
 14           Q.     And what do you think of that theory?
 15           A.     I'm not allowed to answer that.
 16           Q.     Did you investigate whether Seth Rich was
 17    having work-related difficulties?
 18           A.     I'm not permitted to answer that.
 19           Q.     Do you know whether Seth Rich was having
 20    work-related difficulties?
 21           A.     I'm not permitted to answer that.
 22           Q.     Did you ask Aaron Rich what -- what he knew
 23    about any work-related difficulties that Seth Rich was
 24    having?
 25           A.     I'm not permitted to answer that.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 66 of 131 PageID #:
                              Video Deposition of Deborah Sines                     65
                                      6017
  1           Q.     Did you ask Kelsey Mulka what she knew about
  2    any work-related difficulties Seth Rich was having at
  3    the DNC?
  4           A.     I'm not permitted to answer that.
  5           Q.     Do you think it's valid to investigate
  6    work-related difficulties in a homicide investigation of
  7    a political staffer?
  8           A.     Can you ask that again?
  9           Q.     Sure.    Just in general -- general question --
 10    do you think it is valid to investigate work-related
 11    difficulties in a homicide investigation from a
 12    political staffer?
 13           A.     Yes, I do.
 14           Q.     Okay.    Did you conduct a forensic examination
 15    of Seth Rich's work computer?
 16           A.     I'm not permitted to answer that.
 17           Q.     If your working theory was that Seth Rich was
 18    the victim of a botched robbery, did you exclude other
 19    possible theories?
 20           A.     Of course not.
 21           Q.     Did you vote for Hillary Clinton?
 22           A.     Yes.
 23           Q.     Do you hate Donald Trump?
 24           A.     I have no respect for the president.                I don't
 25    hate him.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 67 of 131 PageID #:
                              Video Deposition of Deborah Sines                     66
                                      6018
  1           Q.     Do you think he is -- okay.             Do you think
  2    he's incompetent?
  3           A.     Yes.
  4           Q.     Do you think he is dangerous?
  5           A.     Yes.
  6           Q.     Do you think he is a fascist?
  7           A.     A fascist may be too strong of a term.                 I
  8    think he's dishonest.
  9           Q.     Do you think --
 10           A.     I think he's a racist.           I think he's a
 11    blowhard show horse.          And I think the reason he's
 12    dangerous is because he surrounds himself with "yes
 13    people," and he ignores advice from very experienced
 14    people.     But I don't -- I don't think -- I don't think
 15    hate is -- is an appropriate term.                And I don't think
 16    fascist is an appropriate term.              I think he's a rich
 17    guy, and he's very privileged, and that's how he
 18    comports himself.         I should also tell you that I did not
 19    vote for Hillary Clinton when she ran against Obama.
 20           Q.     Okay.    Do you think Donald Trump is a
 21    xenophobe?
 22           A.     I don't know.       I -- I don't what he is.
 23           Q.     Is he sexist?
 24                  THE COURT REPORTER:          Can you repeat that?
 25                  MR. CLEVENGER:        I just asked if she thinks

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 68 of 131 PageID #:
                              Video Deposition of Deborah Sines                       67
                                      6019
  1            Donald Trump is a xenophobe.
  2                  THE COURT REPORTER:          And what did you ask
  3            after that, sir?
  4                  MR. CLEVENGER:        That -- that was my last
  5            question.
  6                  THE COURT REPORTER:          Okay.
  7                  THE WITNESS:       I thought you then asked is he
  8            a sexist.
  9    BY MR. CLEVENGER:
 10           Q.     Oh, you're right.         Yes.    That was my next
 11    question.
 12           A.     Sure.
 13           Q.     Is Donald Trump a sexist?
 14           A.     Sure.
 15           Q.     If you obtained evidence that the Russian
 16    hacking theory at the DNC was false, would you feel duty
 17    bound to provide that information to the attorney
 18    general?
 19           A.     No.    I -- I wouldn't go directly to the
 20    attorney general.         I would -- I would do it through my
 21    chain of command.         You know, I would go to the U.S.
 22    attorney who would then go to the attorney general.                      The
 23    only times I have dealt directly with attorney generals
 24    has been for some special investigations I was assigned
 25    to where I had to report directly to them, but with

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 69 of 131 PageID #:
                              Video Deposition of Deborah Sines                     68
                                      6020
  1    respect to this investigation, and even stuff with
  2    Russian intelligence, you have to be very careful to
  3    make sure -- you know, you don't -- how do I put this?
  4    You don't -- you don't just walk up to the attorney
  5    general.      Also, you have to -- the people you go
  6    through, you have to make sure they have the appropriate
  7    security clearances for whatever it is you have to tell
  8    them, but, yes, I would make sure that information got
  9    sent up the chain.
 10           Q.     What is your opinion of the current attorney
 11    general?
 12           A.     I don't know how that is relevant, but I'll
 13    answer it.       I'm very disappointed and embarrassed at the
 14    way he's conducted himself.             I know many of the lawyers,
 15    including myself, who are very dispirited and
 16    embarrassed.       He appears not to be -- he appears to be
 17    very partisan.        And for a lifelong career prosecutor --
 18    I'll just speak for myself.             I have been threatened; my
 19    family has been threatened.             I have been assaulted at
 20    the courthouse.        I have devoted my entire career to --
 21    first, at the Civil Rights Division trying to vindicate
 22    racial violence and dirty police officers, and then --
 23    gosh, since 1996, maybe, I've been prosecuting murder
 24    cases trying to vindicate the rights of people who were
 25    killed.     And to see an attorney general not back his

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 70 of 131 PageID #:
                              Video Deposition of Deborah Sines                     69
                                      6021
  1    people up and just dismiss them the way I've seen
  2    Attorney General Barr do is very disappointing, very
  3    dispiriting, and it makes me sad.               A lot of good people
  4    have left.       People that really believe in doing that
  5    thing we all call justice, and I don't see them ever
  6    coming back.       I -- I keep in touch with some of my
  7    former colleagues who are still there.                 It's a struggle.
  8    Not because they're Democrats.              Many are Republicans.
  9    It's because they're dispirited, and they're
 10    embarrassed.
 11           Q.     Are you familiar with the -- the phrase or
 12    the term "the resistance"?
 13           A.     Oh, yeah.      I've heard it.
 14           Q.     And as it relates to the Trump
 15    administration?
 16           A.     Yes, I've heard it.
 17           Q.     Were you part of the resistance?
 18           A.     Of course not.        I've worked for -- I think I
 19    started working with Reagan.             I have worked for
 20    Democrats and Republicans.             When you're doing justice,
 21    it doesn't matter who's in charge until now.                   No one
 22    ever asked me, What's your political party?                   No one ever
 23    accused me of not doing my job because I didn't like who
 24    the boss was.        That's all new.        And it's one of the
 25    things that's repugnant, disgusting, and makes me very

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 71 of 131 PageID #:
                              Video Deposition of Deborah Sines                     70
                                      6022
  1    sad.
  2           Q.     Did you tell Aaron Rich that he was free to
  3    delete electronic communications belonging to Seth Rich?
  4           A.     No, I did not.
  5           Q.     Did you tell Aaron Rich he could delete
  6    information -- any other kind of information relating to
  7    Seth Rich?
  8           A.     No, I did not.
  9           Q.     If Aaron Rich had material information
 10    relating to Seth Rich's communications with WikiLeaks,
 11    do you believe he would have had a duty to bring that
 12    information to your attention?
 13           A.     Yes.
 14           Q.     Did you tell Aaron Rich he could alter the
 15    metadata on Seth Rich's electronic communications?
 16           A.     No.
 17           Q.     Did you investigate whether Russians tried to
 18    hack into the electronic devices of Aaron Rich after the
 19    Fox News article broke on May 15, 2017?
 20           A.     I'm not allowed to answer that.
 21           Q.     Did you investigate whether the Russians
 22    tried to hack into the electronic devices of Brad Bauman
 23    after the May 15, 2017 article?
 24           A.     I'm not allowed to answer that.
 25           Q.     Do you know Brad Bauman?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 72 of 131 PageID #:
                              Video Deposition of Deborah Sines                     71
                                      6023
  1           A.     No.
  2           Q.     Have you ever communicated with someone by
  3    that name?
  4           A.     I'm not allowed to answer that.
  5           Q.     Did you discover any evidence that Russians
  6    had hacked into Aaron's electronic devices or into
  7    Seth's electronic devices?
  8           A.     I'm not allowed to answer that.
  9                  MR. CLEVENGER:        I believe that is the end of
 10            my questions.
 11                  Would you guys like to take a lunch break?
 12                  THE WITNESS:       No.    I'd like to get this over
 13            with.     I'm in a fairly small room, and we have a
 14            pandemic going on.          I don't want to come back.
 15                  MR. HARPER:       Yeah.    That's fine with me.
 16            Might we take a five-minute bathroom break?
 17            Would that be --
 18                  THE WITNESS:       Sure.
 19                  MR. HARPER:       -- good for everybody?           I'm --
 20                  THE WITNESS:       Sure.
 21                  MR. HARPER:       I want to make sure the court
 22            reporter is also -- give her a five-minute
 23            break --
 24                  THE WITNESS:       Is that okay?
 25                  MR. CLEVENGER:        Good idea.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 73 of 131 PageID #:
                              Video Deposition of Deborah Sines                     72
                                      6024
  1                  MR. HARPER:       -- and come back and get
  2            started.
  3                  THE WITNESS:       All right.
  4                  THE VIDEOGRAPHER:         Time is 12:03, and we're
  5            off the record.
  6                  (Recess had from 12:03 p.m. to 12:14 p.m.)
  7                  THE VIDEOGRAPHER:         Time is 12:14, and we're
  8            back on the record.
  9                              CROSS-EXAMINATION
 10    BY MR. HARPER:
 11           Q.     Ms. Sines, my name is David Harper.                I'm a
 12    lawyer with the law firm of Haynes and Boone based in
 13    Dallas, and we represent the defendants in the case,
 14    including National Public Radio.               National Public Radio
 15    and some of its personnel, including one of its
 16    reporters, was sued by Mr. Butowsky, the plaintiff in
 17    this case.       Do you understand that?
 18           A.     Yes, sir.
 19           Q.     And it -- the -- the -- the -- part of the
 20    lawsuit relates to a Fox News story in May of 2017 that
 21    related to Seth Rich's death.              Are you aware of that?
 22           A.     Is that the story with Mr. Wheeler and
 23    Mr. Butowsky?
 24           Q.     Yes.    The story -- the story includes
 25    Mr. Wheeler.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 74 of 131 PageID #:
                              Video Deposition of Deborah Sines                     73
                                      6025
  1           A.     And not Mr. Butowsky?
  2           Q.     I don't believe that the Fox News story talks
  3    about Mr. Butowsky.
  4           A.     All right.      I'm -- I am familiar -- I've seen
  5    several Fox things.          That's why I was asking that
  6    question.
  7           Q.     Well, first let me say thank you for
  8    appearing today in this highly unusual time, and I will
  9    try to be very respectful of your time, but I just
 10    wanted to say I'm grateful for you appearing today in
 11    light of what's going on in the country.
 12           A.     Thank you, Mr. Harper.           I -- I did not want
 13    to come here because of the pandemic.                 It's difficult
 14    for me.     I'm elderly.
 15           Q.     And you are appearing today in response to a
 16    subpoena that was issued to you by Mr. Butowsky's
 17    lawyers, and then we served a follow-on subpoena; is
 18    that correct?
 19           A.     Yes, sir.
 20           Q.     And we first spoke today shortly before your
 21    deposition on this video conference process that we're
 22    using; is that right?
 23           A.     Yes.
 24           Q.     And you understand that the Department of
 25    Justice has been advised of this deposition.                   They're

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 75 of 131 PageID #:
                              Video Deposition of Deborah Sines                     74
                                      6026
  1    aware of it --
  2           A.     Yes.
  3           Q.     -- is that right?
  4                  And as far as you -- and -- and as -- in your
  5    understanding, that -- they've -- they've decided not to
  6    appear today; is that correct?
  7           A.     Yes.
  8           Q.     Now, I'll apologize in advance that some of
  9    my questions may seem a little bit repetitive, but I'll
 10    try to minimize that, but I'm going to be going through
 11    some of the same documents that you already went
 12    through --
 13           A.     All right.
 14           Q.     -- with Mr. Clevenger.
 15                  MR. HARPER:       First, could we mark -- let me
 16            ask the court reporter if we could mark the
 17            affidavit that was included in the documents you
 18            produced earlier today as the next exhibit.                   I
 19            believe Exhibit 6.
 20                  (Off-the-record discussion.)
 21                  (Defendants' Exhibit No. 6 was marked for
 22            identification.)
 23                  THE WITNESS:       I have it, Mr. Harper.
 24    BY MR. HARPER:
 25           Q.     Thank you.      So Exhibit 6 is an affidavit that

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 76 of 131 PageID #:
                              Video Deposition of Deborah Sines                     75
                                      6027
  1    you prepared; is that right?
  2           A.     Yes, sir.
  3           Q.     And although this copy is not signed, you did
  4    sign an affidavit with this same content in it; is that
  5    right?
  6           A.     Yes, I did.
  7           Q.     And are all the statements in your affidavit,
  8    which is Exhibit 6, true and correct?
  9           A.     Yes.
 10           Q.     Now, I understand that because of your former
 11    role as a prosecutor, that the Department of Justice has
 12    instructed you not to speak about certain matters; is
 13    that correct?
 14           A.     Yes.
 15           Q.     And that's largely based upon a law
 16    enforcement privilege based upon investigating criminal
 17    matters; is that correct?
 18           A.     Yes.    And grand jury.
 19           Q.     Okay.    And -- but the Department of Justice
 20    actually approved the statements that you made in this
 21    affidavit; is that right?
 22           A.     That's true.
 23           Q.     Let me -- if I could, I'm going -- I'm going
 24    to walk you through the statements in your affidavit; is
 25    that all right?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 77 of 131 PageID #:
                              Video Deposition of Deborah Sines                     76
                                      6028
  1           A.     Yes.
  2                  THE COURT REPORTER:          Mr. Harper?
  3                  MR. CLEVENGER:        Yeah.    I can't hear him
  4            either.
  5    BY MR. HARPER:
  6           Q.     I apologize.       Can you hear me?
  7           A.     We can.
  8           Q.     The -- my Internet connection must have
  9    crashed.      So I apologize.        Let me back up just a little
 10    bit so that I know where we are.
 11                  So your affidavit says this -- obviously your
 12    name is Deborah Sines; right?
 13           A.     Right.
 14           Q.     And is it true that now you're -- at this
 15    time, you're retired and you live in Florida?
 16           A.     That's true.
 17           Q.     And you practiced law in Washington, D.C. for
 18    more than 35 years?
 19           A.     Yes.
 20           Q.     And you make it clear in your affidavit that
 21    your statements are being made on your own behalf and
 22    not on behalf of the United States, the Department of
 23    Justice, or the U.S. Attorney's Office for the District
 24    of Columbia; is that right?
 25           A.     Yes.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 78 of 131 PageID #:
                              Video Deposition of Deborah Sines                      77
                                      6029
  1           Q.     During your career, did you try more than
  2    100 cases?
  3           A.     Yes.
  4           Q.     And did you conduct approximately 500
  5    investigations?
  6           A.     Yes.
  7           Q.     And before your retirement, you served as an
  8    assistant U.S. attorney in the -- assistant U.S.
  9    attorney?
 10           A.     Yes.
 11           Q.     Including in the District of Columbia?
 12           A.     Yes.
 13           Q.     And that lasted from 1996 to 2018?
 14           A.     Yes.
 15           Q.     And were you primarily in the homicide
 16    section?
 17           A.     I was except -- I think when I first started
 18    out, I was in some senior felony position where I just
 19    tried a couple of violent crimes, and maybe three months
 20    later, I went to homicide.             I left homicide for one year
 21    because I got angry and went to the narcotics section
 22    for a year, and I tried one nine-month-long narcotics
 23    conspiracy case and two or three murder cases that year.
 24    And then I went back to homicide, served as a deputy
 25    chief for a year, and then went back to the line.                     So --

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 79 of 131 PageID #:
                              Video Deposition of Deborah Sines                     78
                                      6030
  1           Q.     So --
  2           A.     -- there was one year between 1996 and 2018
  3    where I was in narcotics.            I was still doing murder
  4    cases, but I was in narcotics.
  5           Q.     So it -- would it be fair to say that you --
  6    you were a prosecutor for a long time in the homicide
  7    section in the U.S. Attorney's Office in the District of
  8    Columbia?
  9           A.     Yes, sir.
 10           Q.     And what -- what -- it's a little unusual
 11    because you were in the District of Columbia, as most
 12    people are used to seeing these kind of prosecutions
 13    done by -- by a district attorney's office, but because
 14    of the way the district is set up, it's a federal --
 15           A.     District.
 16           Q.     -- the District of Columbia, the federal
 17    district.      That's done by the U.S. Attorney's Office; is
 18    that right?
 19           A.     Yes.
 20           Q.     So then -- to follow on in your affidavit,
 21    you worked as a trial attorney in the Civil Rights
 22    Division in the -- of the U.S. Attorney's Office as
 23    well; is that correct?
 24           A.     No, not the U.S. Attorney's Office.                That's
 25    main justice.        The Department of Justice in D.C., but

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 80 of 131 PageID #:
                              Video Deposition of Deborah Sines                     79
                                      6031
  1    you try cases all over the country, but your home
  2    base -- your office is in D.C.
  3           Q.     So you were in the Civil Rights Division of
  4    the Department of Justice and it -- and that was from
  5    1995 to 19- -- 1985 to 1996?
  6           A.     Yes.    And while I was there, I tried mostly
  7    racial violence cases.           I also -- I tried one slavery
  8    case.     And I prosecuted -- I'll call them dirty cops --
  9    law enforcement officers, excessive force, that kind of
 10    stuff, but they all pleaded guilty.
 11           Q.     And before that, you were a criminal defense
 12    attorney in the Washington -- in Washington, D.C.?
 13           A.     Yes, I was.
 14           Q.     And I -- by the way, where did you go to
 15    college and law school?
 16           A.     Okay.    College was GW -- George Washington
 17    University in Washington, D.C., and then I went to a law
 18    school that no longer exists called the Antioch School
 19    of Law also in Washington, D.C., and that's where I got
 20    my JD.      Then I went to Georgetown University Law Center
 21    where I got an LLM in trial advocacy.
 22           Q.     All right.      Thank you.       And I see in 2017 you
 23    were inducted as a fellow in the American College of
 24    Trial Lawyers?
 25           A.     Yes, I was.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 81 of 131 PageID #:
                              Video Deposition of Deborah Sines                     80
                                      6032
  1           Q.     Congratulations.
  2           A.     Thank you.
  3           Q.     That is a very prestigious honor.
  4           A.     Thank you.
  5           Q.     As I see in your affidavit, you say:                That
  6    from 2016 to 2018 I was the lead assistant U.S. attorney
  7    assigned to the murder of Seth Rich.
  8                  Is that right?
  9           A.     Yes.
 10           Q.     And you understood that he was shot and
 11    killed in the 2100 block of Flagler Place Northwest in
 12    Washington, D.C., on July 10th, 2016?
 13           A.     Yes.
 14           Q.     For two years you say you helped direct the
 15    police investigation and coordinated the prosecutory
 16    work related to Seth Rich's murder --
 17           A.     Yes.
 18           Q.     -- is that true?
 19                  In paragraph 10 of your affidavit, you
 20    described some of the things that you did in your
 21    investigation; is that right?
 22           A.     Yes.
 23           Q.     You say:      As part of your job during the
 24    investigation of the murder of Seth Rich, you personally
 25    reviewed and analyzed relevant evidence collected and/or

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 82 of 131 PageID #:
                              Video Deposition of Deborah Sines                     81
                                      6033
  1    generated by the Metropolitan Police Department for the
  2    District of Columbia.
  3                  Did you do that?
  4           A.     Yes.
  5           Q.     And you also personally reviewed and analyzed
  6    evidence collected and/or generated by the Office of the
  7    Chief Medical Examiner for the District of Columbia?
  8           A.     True.
  9           Q.     And you also reviewed and analyzed material
 10    from the Department of Forensic Sciences for the
 11    District of Columbia; is that right?
 12           A.     Yes.
 13           Q.     You also consulted with those law enforcement
 14    agencies as well as the Federal Bureau of
 15    Investigation -- or the FBI -- about the case; is that
 16    right?
 17           A.     Yes.
 18           Q.     And you personally reviewed and analyzed
 19    medical records related to the antemortem treatment of
 20    Seth Rich for his gunshot wounds?
 21           A.     Yes.
 22           Q.     And you personally reviewed and analyzed
 23    statements posted online about the case; is that right?
 24           A.     Yes.
 25           Q.     Also as part of your investigation, you

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 83 of 131 PageID #:
                              Video Deposition of Deborah Sines                     82
                                      6034
  1    personally interviewed witnesses with information
  2    relevant to the criminal investigation --
  3           A.     Yes.
  4           Q.     -- is that correct?
  5           A.     Yes.
  6           Q.     Are all those normal things that you would do
  7    as part of a homicide investigation?
  8           A.     Everything except the online stuff.
  9    Occasionally, you also have to look -- you know, you
 10    look at phone records and things like that, but it's
 11    unusual to have so many online things.                 Occasionally,
 12    they come up.        People sometimes even film their own
 13    murders, but it's unusual to have this much online
 14    information all over the country on a case.
 15           Q.     But you had conducted many, many homicide
 16    investigations, and you conducted this one as you had
 17    many others; is that right?
 18           A.     That's right.
 19           Q.     You go on to say that, during your
 20    involvement with the criminal investigation, you became
 21    aware of allegations published online, on air, or in
 22    print that Seth Rich had stolen e-mails from the
 23    Democratic National Committee, DNC; is that true?
 24           A.     Yes.
 25           Q.     And Mr. Rich, before his death, did work for

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 84 of 131 PageID #:
                              Video Deposition of Deborah Sines                     83
                                      6035
  1    the Democratic National Committee; is that right?
  2           A.     Yes.
  3           Q.     And you say that where he was employed at the
  4    time of his death.          And you -- you became aware of these
  5    allegations posted online and on air that he had
  6    provided e-mails to WikiLeaks from the -- from the DNC
  7    and was murdered as a result.              You became aware of those
  8    allegations?
  9           A.     Yes.
 10           Q.     You say, for example:          In May 2017, I became
 11    aware of a Fox News story published online and on air
 12    alleging that Seth Rich was involved in the hacking
 13    of -- of the DNC e-mails.
 14                  Is that right?
 15           A.     Yes.
 16           Q.     And in August 2017 you became aware of
 17    publications online also accusing Seth Rich's brother
 18    Aaron Rich of working with his brother to download the
 19    DNC e-mails and sell them on WikiLeaks in exchange for
 20    monetary compensation.           You became of those
 21    allegations -- you became aware of those allegations; is
 22    that right?
 23           A.     Yes.
 24           Q.     Other online postings linked these alleged
 25    activities to Seth Rich's murder; is that right?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 85 of 131 PageID #:
                              Video Deposition of Deborah Sines                     84
                                      6036
  1           A.     Yes.
  2           Q.     Those are things that you became aware of?
  3           A.     Yes.
  4           Q.     Now, is it true that you were aware of no
  5    evidence of any contact between either Seth or Aaron
  6    Rich and WikiLeaks?
  7           A.     That's true.
  8           Q.     And you were the prosecutor investigating
  9    this murder; right?
 10           A.     Yes.
 11           Q.     You also -- is it also true that you are
 12    aware of no evidence that Seth Rich ever improperly
 13    downloaded information from the DNC or that he provided
 14    such information or any other information to WikiLeaks?
 15           A.     Yes, that's true.
 16           Q.     And, again, you were the prosecutor assigned
 17    to investigate this?
 18           A.     Yes.
 19           Q.     And you've already described what you did to
 20    investigate this?
 21           A.     Yes.
 22           Q.     Is it true that you were aware of no evidence
 23    that Aaron Rich was ever involved in the transmission of
 24    stolen information from the DNC to WikiLeaks?
 25           A.     That's true.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 86 of 131 PageID #:
                              Video Deposition of Deborah Sines                      85
                                      6037
  1           Q.     Are -- let me ask you if this is true.                 Are
  2    you aware -- aware of no evidence that Aaron Rich ever
  3    received any compensation from WikiLeaks?
  4           A.     That's true.
  5           Q.     Robert Mueller was a special counsel assigned
  6    by the Department of Justice to conduct an investigation
  7    as -- as a special counsel; is that right?
  8           A.     That's right.
  9           Q.     And Mr. Mueller is the former director of the
 10    FBI; is that right?
 11           A.     That's right.
 12           Q.     And he was assigned a number of resources and
 13    people to help him investigate a number of things
 14    including alleged Russian interference with the 2016
 15    election?
 16           A.     Yes.    Mr. Mueller was also -- let's see -- he
 17    was chief of homicide in the U.S. Attorney's Office for
 18    the District of Columbia.            He was the United States
 19    attorney San- -- for San Francisco in California.                     He
 20    was the United States attorney in Boston.                  So he -- I
 21    knew him because I met him in Boston when I was trying
 22    some skinheads, and he was the boss in Boston.                    And then
 23    we worked together at the U.S. Attorney's Office.                     He --
 24    he was never my chief, but we did work together there.
 25    And when he came back to do his special investigation,

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 87 of 131 PageID #:
                              Video Deposition of Deborah Sines                     86
                                      6038
  1    they had their own offices.             They had their own -- they
  2    weren't linked up in our computer system with us regular
  3    DOJ people.       They were entirely separate.
  4           Q.     But you were aware that he was a highly
  5    experienced prosecutor and investigator?
  6           A.     Absolutely.       Absolutely.
  7           Q.     And, again, had been the director of the
  8    Federal Bureau of Investigation --
  9           A.     Yes.
 10           Q.     -- is that right?
 11           A.     Yes.
 12           Q.     And you have read the publicly available,
 13    redacted version of the Report on the Investigation into
 14    Russian Interference in the 2016 Presidential Election
 15    of special counsel's report; is that right?
 16           A.     Yes.
 17           Q.     And you were aware of no evidence that
 18    contradicts, is inconsistent with, or undermines the
 19    conclusions in the special counsel's reports at Volume
 20    1, page 48 that WikiLeaks and WikiLeaks founder Julian
 21    Assange made several public statements apparently
 22    designed to obscure the source of the materials that
 23    WikiLeaks was releasing; is that right?
 24           A.     That's right.
 25           Q.     In other words, you -- you have no evidence

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 88 of 131 PageID #:
                              Video Deposition of Deborah Sines                     87
                                      6039
  1    or information that contradicts the statement made in
  2    the special counsel's report that WikiLeaks and Assange
  3    made statements to obscure the source of the materials
  4    that's WikiLeaks was releasing?
  5           A.     That's true.
  6           Q.     And also you're not aware of any evidence
  7    that contradicts, is inconsistent with, or undermines
  8    the conclusion in the special counsel's report that the
  9    statements about Seth Rich implied falsely that he had
 10    been the source of the stolen DNC e-mails?
 11           A.     That's true.
 12           Q.     In other words, your information -- you have
 13    no information to say that he -- that he -- to say
 14    anything contrary that -- well, let me restate my
 15    question.
 16                  Your information is that Assange and
 17    WikiLeaks were falsely implying that Seth Rich was the
 18    source of the stolen DNC e-mails?
 19           A.     That's true.       Now, what I don't know,
 20    Counsel, is -- I don't know what Mr. Mueller's team
 21    examined.      I don't have a clue.          But my conclusions were
 22    the same as the report.
 23           Q.     And his report -- Mr. Mueller's report
 24    concluded that Seth Rich was not the source of the
 25    WikiLeaks e-mails; is that right?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 89 of 131 PageID #:
                              Video Deposition of Deborah Sines                     88
                                      6040
  1           A.     Yes, it did.       Concluded he was not the source
  2    of the stolen e-mails.
  3           Q.     Now, shortly after Seth Rich's murder, you
  4    began speaking with Aaron Rich; is that right?
  5           A.     Yes.
  6           Q.     And you may -- you kept in touch with him
  7    throughout the course of your involvement in the
  8    criminal investigation?
  9           A.     Yes.
 10           Q.     Did Mr. Aaron Rich fully cooperate with you?
 11           A.     Yes, he did.
 12           Q.     And to the best of your knowledge, did he
 13    fully cooperate with local and federal law enforcement
 14    agencies investigating his brother's murder?
 15           A.     Yes.
 16           Q.     Now, you say this in your affidavit, but I
 17    want to make sure it's clear on the record that it's
 18    because of considerations concerning law
 19    enforcement-sensitive investigative techniques and
 20    applicable privileges and legal protections including,
 21    but not limited to, a government or other privilege and
 22    the attorney work-product doctrine, you were unable to
 23    discuss any other topic related -- relating to the
 24    investigation of the murder of Seth Rich; is that your
 25    understanding?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 90 of 131 PageID #:
                              Video Deposition of Deborah Sines                     89
                                      6041
  1           A.     Yes.
  2           Q.     And although this affidavit is not signed,
  3    you did sign one; right?
  4           A.     I did.
  5           Q.     And you stated under penalty of perjury that
  6    all of this was true and correct; is that right?
  7           A.     Yes, I did.
  8           Q.     Now, let me -- if I may turn to what's been
  9    marked before as Exhibits 1 and 2 to your deposition.
 10           A.     Hold on.      Thank you.      Got it.
 11           Q.     Let's just start with Exhibit 1.
 12           A.     Okay.
 13           Q.     Exhibit 1 is a transcript of a portion of an
 14    episode of a podcast called "Conspiracyland Episode 2"
 15    and is a transcript of a portion of that where you speak
 16    with Mr. Michael Isikoff; is that right?
 17           A.     Yes.
 18           Q.     And Mr. Isikoff is a reporter?
 19           A.     I'd call him a journalist.
 20           Q.     And you spoke with Mr. Isikoff about the Seth
 21    Rich murder to some degree; is that right?
 22           A.     Yes, I did.
 23           Q.     And you already confirmed that Exhibit 1
 24    truthfully transcribes your statements that you made and
 25    the podcast itself, Episode 2; is that right?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 91 of 131 PageID #:
                              Video Deposition of Deborah Sines                     90
                                      6042
  1           A.     Yes.
  2           Q.     And the statements that are included in -- in
  3    Exhibit 1 that you make are truthful --
  4           A.     Yes.
  5           Q.     -- is that right?
  6                  Let me just walk you through a few of these.
  7    First of all, as were accounted in Exhibit 1, you become
  8    aware of conspiracy theories out on the Internet; is
  9    that right?
 10           A.     Yes.
 11           Q.     Okay.    And as you already said, you used your
 12    security clearance to ask about those; is that right?
 13           A.     That's what it says.
 14           Q.     Okay.    Yeah.     So Mr. Isikoff recites that you
 15    used your security clearance to ask U.S. -- the U.S.
 16    intelligence community.           That's what he says in the
 17    podcast; is that right?
 18           A.     That's what he says.
 19           Q.     And you told him that; right?
 20           A.     Yes.    Well -- but I did not have the
 21    authority to tell him that.             I should not have.
 22           Q.     But that was -- but -- but you made truthful
 23    statements to him; is that right?
 24           A.     Yes.
 25           Q.     And a little later down in Exhibit 1, there's

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 92 of 131 PageID #:
                              Video Deposition of Deborah Sines                      91
                                      6043
  1    a discussion of the "what does it mean" website.                     Do you
  2    see that?
  3           A.     I see it.
  4           Q.     Yes.    And the "what does it mean" web- --
  5    whatdoesitmean.com website reported just three days
  6    after Seth Rich's death and alleged that he was gunned
  7    down by a Hillary Clinton hit squad; is that right?
  8           A.     That's right.
  9           Q.     And you learned that there was a fake
 10    bulletin circulated by the Russian SVR, the Kremlin's
 11    version of the CIA, that said something similar; isn't
 12    that right?
 13           A.     That's what I told Mr. Isikoff.              I do not
 14    have the authority to discuss that any further.
 15           Q.     But -- but, again, as you said, you were
 16    truthful in your --
 17           A.     Yes.
 18           Q.     -- communications with --
 19                  But you do know that the SVR is a Russian
 20    intelligence agency; is that right?
 21           A.     Yes, I do.
 22           Q.     And are you aware that -- that the SVR puts
 23    out false information out onto the Internet?
 24           A.     Yes, I am.      Independently of this case.
 25           Q.     And are you -- Mr. Isikoff says that the

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 93 of 131 PageID #:
                              Video Deposition of Deborah Sines                     92
                                      6044
  1    SVR's bulletin made the exact same allegations about
  2    Seth Rich on the exact same day as the
  3    whatdoesitmean.com story; is that true?
  4           A.     Yes.
  5           Q.     And then you say in Exhibit 1 that the
  6    original report from the SVR alleged that Seth thought
  7    he was meeting with the FBI and instead he was met by a
  8    Hillary Clinton hit team.
  9                  That's what you said; right?
 10           A.     That's what I said, but I -- I'm not sure
 11    whether that was from whatdoesitmean.com or the SVR
 12    report.     I -- I'm not sure which one alleged that.
 13           Q.     Okay.    And did the original report also
 14    allege that the hit team was captured after a running
 15    gun battle with U.S. federal police -- with the U.S.
 16    federal police force just blocks from the White House?
 17           A.     It was either the whatdoesitmean.com report
 18    or the SVR report.
 19           Q.     Now, as a prosecutor in Washington, D.C.,
 20    were you aware of any running gun battles blocks from
 21    the White House the day of Seth Rich's murder?
 22           A.     As a resident of the District of Columbia, I
 23    would have been aware of it, not just as a prosecutor.
 24    Things do happen in D.C. that require shutdowns of
 25    streets, et cetera.          There was no shoot-out a couple of

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 94 of 131 PageID #:
                              Video Deposition of Deborah Sines                     93
                                      6045
  1    blocks from the White House the night Seth was murdered.
  2           Q.     And is it true that -- well, you say here in
  3    your -- in Exhibit 1 that -- that:                No.   It never
  4    happened.      It's all made up.
  5                  Right?
  6           A.     Yes.    That's exactly what I said.             It's all
  7    made up.
  8           Q.     And that includes that he was gunned down by
  9    a Hillary Clinton hit squad?
 10           A.     Yes.    That's -- that includes that.
 11           Q.     And it -- does it also include that he
 12    thought he was meeting with the FBI the night of his
 13    murder?
 14           A.     Yes.
 15           Q.     Let me turn to the next page of Exhibit 1.
 16    Did you think it was outrageous to have a foreign
 17    intelligence agency set up one of the decedents that you
 18    were investigating the murder?
 19           A.     Yes, I did.
 20           Q.     And you -- as set out in Exhibit 1, you
 21    discovered that the Russians had planted the idea that
 22    there was a conspiracy?
 23           A.     That's what I said.          And that's the truth.
 24           Q.     Now, this whatdoesitmean.com website purports
 25    to be run by a secret order of nuns; is that correct?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 95 of 131 PageID #:
                              Video Deposition of Deborah Sines                     94
                                      6046
  1           A.     I don't know if that's true or not.                That's
  2    what Mr. Isikoff said.           I -- I have no idea who runs any
  3    of those websites.
  4           Q.     Did you also learn that there was another
  5    bogus intelligence report a few weeks after the initial
  6    fake bulletin?
  7           A.     I -- I think I did.          I think I did.        Yeah.
  8    And I think I told Mr. Isikoff I did.
  9           Q.     And it -- and -- and what you told him was
 10    true based upon what you knew; right?
 11           A.     Yes.    Yes.
 12           Q.     And you were very concerned that this was
 13    coming from the SVR; right?
 14           A.     Yes, I was.
 15           Q.     Now, if you go on in this exhibit a little
 16    father down after the -- there's a line there -- a later
 17    part of this particular episode of the podcast.                    It says
 18    that you wrote a memo that you sent to the National
 19    Security Division of the Justice Department; is that
 20    right?
 21           A.     Yes.
 22           Q.     Okay.    And you also met with personnel who
 23    were working with Special Counsel Robert Mueller?
 24           A.     Yes.
 25           Q.     And as the Mueller Report found that the --

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 96 of 131 PageID #:
                              Video Deposition of Deborah Sines                     95
                                      6047
  1    the Russians did engage in a deliberate strategy to use
  2    Seth Rich's murder to distract investigators in the
  3    public from finding out what they had done during the
  4    2016 election?
  5           A.     Yes.
  6           Q.     And you -- you agree, based upon your
  7    investigation, with that?
  8           A.     Yes.
  9           Q.     And based upon that, you came to a conclusion
 10    about why Russia was doing this; is that correct?
 11           A.     I did.     I had my own speculation about that.
 12    Yes.
 13           Q.     Well, would you read that last paragraph
 14    that --
 15           A.     Sure.
 16           Q.     -- from the podcast?
 17           A.     So then you got to look at, Well, why is
 18    Russia doing this?          And what else is going on?            Well,
 19    what else is going on is we have a special counsel who
 20    is investigating Russia stealing Clinton e-mails or DNC
 21    e-mails.      And then -- I mean, it's not rocket science.
 22    Before you add it up and you go, Oh, if Seth is the
 23    leaker to WikiLeaks, it doesn't have anything to do with
 24    Russia.     So, of course, Russia's interest in doing this
 25    is incredibly transparent.             Let's blame it on Seth Rich.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 97 of 131 PageID #:
                              Video Deposition of Deborah Sines                     96
                                      6048
  1    He's a very convenient target.
  2           Q.     And that's what you believed based upon your
  3    investigation?
  4           A.     Yes.    I still believe it now.
  5           Q.     Let me ask you a few more questions about the
  6    Mueller Report, which you've already -- already
  7    testified that you read.            The report found that the
  8    Russians planted this story; is that correct?
  9           A.     Yes.
 10           Q.     And the report found that Seth Rich did not
 11    leak the e-mails to WikiLeaks?
 12           A.     Yes.
 13           Q.     The -- Mr. Mueller's report found that the
 14    Russians hacked the DNC servers; is that right?
 15           A.     Yes.
 16           Q.     And that the Russians provided the e-mails to
 17    WikiLeaks?
 18           A.     Yes.
 19           Q.     And actually found that the e-mails that were
 20    provided from the DNC to WikiLeaks were not provided to
 21    WikiLeaks until several days after Seth Rich was
 22    murdered?
 23           A.     Yes.
 24           Q.     So he wasn't even alive according to Special
 25    Counsel Mueller's report at the time that the DNC

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 98 of 131 PageID #:
                              Video Deposition of Deborah Sines                     97
                                      6049
  1    e-mails were provided to WikiLeaks?
  2           A.     Yes.
  3           Q.     Ms. Sines, let me turn to Exhibit 2, the
  4    Episode 5 transcript.           Do you have that before you?
  5           A.     I do.
  6           Q.     Okay.    And, again, this -- this transcript is
  7    a -- truthfully transcribes your -- what is a portion of
  8    this broadcast that you participated in; is that right?
  9           A.     Yes.
 10           Q.     And the statements that you made that are
 11    contained in Exhibit 2 in this podcast are truthful?
 12           A.     Yes.
 13           Q.     Now, again, this portion of the podcast is
 14    talking about the Fox News story about Seth Rich that
 15    was first published on May 15th, 2017.                 Do you
 16    understand that?
 17           A.     Yes.
 18           Q.     And do you have any understanding that Mr.
 19    Butowsky was involved in some way with respect to that
 20    story?
 21           A.     Yes.    Based on what Mr. Butowsky said on Fox
 22    News, CNN, anybody else who would listen, he was the one
 23    who was -- I think I have this right -- he was the one
 24    that was inciting Rod Wheeler to do this conspiracy
 25    theory story.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 99 of 131 PageID #:
                              Video Deposition of Deborah Sines                     98
                                      6050
  1           Q.     You heard him say that on CNN or some other
  2    media?
  3           A.     Yes.    I sure did.
  4           Q.     Now, this Fox News story was -- do you
  5    understand that it was ultimately retracted about a week
  6    or so after it was published?
  7           A.     Yes.    So it would have been --
  8           Q.     And --
  9           A.     -- after it was retracted -- I'm sorry,
 10    sir -- it would have been after it was retracted, and I
 11    want to say Rod Wheeler filed some lawsuit against Fox
 12    and Mr. Butowsky.         And then that's when Mr. Butowsky
 13    went on Fox News and CNN and made several statements
 14    about this case.
 15           Q.     And you understand that this -- the Fox News
 16    story that was retracted alleged that Seth Rich had some
 17    communication with WikiLeaks?
 18           A.     Yes.
 19           Q.     Now, let -- let me turn back to Exhibit 2.
 20    When -- when -- when the -- this story was released by
 21    Fox, you say you were furious about it --
 22           A.     I was.
 23           Q.     -- is that right?
 24           A.     Yes.
 25           Q.     And why were you furious?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 100 of 131 PageID #:
                               Video Deposition of Deborah Sines                     99
                                       6051
   1           A.    First of all, I don't like anyone in the
   2    media talking about an open murder case where we haven't
   3    even made an arrest yet.           It -- it -- that's first of
   4    all.    Second of all, there was false information.                   And
   5    then this one turned into a feeding frenzy.                  All kinds
   6    of people were coming out of the woodwork and buying
   7    into this -- I call them self-anointed conspiracy
   8    theorists.      And you have them on the left, you have them
   9    on the right, but it makes my job harder because I have
 10     to investigate all of that.
 11                  And in this particular case, it was so
 12     bruising to the decedents' family.               And you got to
 13     understand, I'm still in touch with that family.                    That's
 14     not the only family.          I have decedents where the trials
 15     were over a hundred years ago, and they still reach out
 16     to me even though I'm retired.              Those folks are
 17     vulnerable.      They're crushed.         They've lost somebody
 18     they love.      And in this particular case, Seth's parents
 19     were just -- they were crushed.              And they felt so
 20     betrayed by people they trusted.              And it was horrible.
 21     So, yeah, I was livid.           I was furious.
 22            Q.    And it also -- it just makes your job harder
 23     as a prosecutor to try to get through all of this; is
 24     that right?
 25            A.    Yes.     And it also scares witnesses off.               They

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 101 of 131 PageID #:
                               Video Deposition of Deborah Sines                     100
                                       6052
   1    start hearing about Russians and hit squads, and, you
   2    know, all of that nonsense.            And it's hard enough in
   3    D.C. to get somebody to tell the truth about what they
   4    saw.    Add this to the mix, it makes it much more
   5    difficult.      And, unfortunately, what happens is you
   6    waste time investigating false conspiracy theories when
   7    your time is so much better spent on working on your
   8    murder.
   9           Q.    Later in -- on this exhibit, Mr. Isikoff
 10     says:    The specifics in the story -- the Fox story --
 11     was that there was an FBI report about an FBI analysis
 12     of Seth Rich's computer that showed he was in
 13     communication with WikiLeaks.             And he asked you, Was
 14     there any truth to that?
 15                  And what did you say?
 16            A.    No.    None.     Complete fabrication.
 17            Q.    And was that statement that you made
 18     truthful?
 19            A.    Yes.
 20            Q.    The report also says that you reached out to
 21     the FBI, and you said you did --
 22            A.    That's what I said.
 23            Q.    -- is that true?
 24                  And the report says that Mr. Isikoff asked
 25     you:    What did they tell you?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 102 of 131 PageID #:
                               Video Deposition of Deborah Sines                     101
                                       6053
   1                 And you said, No.
   2                 Is that right?
   3           A.    Yes.
   4           Q.    Now, that means that Seth Rich's computer did
   5    not show that he was in communication with WikiLeaks; is
   6    that right?
   7           A.    That's right.
   8           Q.    And, as a matter of fact, you said in this
   9    report:     No.    No connection between Seth and WikiLeaks,
 10     and there was no evidence on his work computer of him
 11     downloading and disseminating things from the DNC.
 12                  That's what you said; right?
 13            A.    Yes.
 14            Q.    And that was true?
 15            A.    Yes.
 16            Q.    And --
 17            A.    And that's what I shouldn't have said because
 18     I did not have permission to disseminate that from the
 19     Department of Justice.
 20            Q.    Nevertheless, still true; correct?
 21            A.    Yes, sir.
 22            Q.    And it wasn't from some thumb drive that he
 23     had?
 24            A.    No.
 25            Q.    Mr. Isikoff said that there was unusual

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 103 of 131 PageID #:
                               Video Deposition of Deborah Sines                     102
                                       6054
   1    activity by a foreign hacker after Seth Rich's death; is
   2    that right?
   3          A.     Yes.
   4          Q.     And, in fact, there was some -- somebody
   5    trying to hack into Seth Rich's Gmail account; is that
   6    right?
   7          A.     Yes.
   8          Q.     After his death?
   9          A.     Yes.
 10           Q.     That wasn't Aaron Rich, was it?
 11           A.     You know I'm not allowed to answer that,
 12     but --
 13           Q.     Is he from --
 14           A.     -- Aaron Rich is not a foreigner.
 15           Q.     Did you found -- you learned that a foreign
 16     source was trying to hack into Seth's Gmail account?
 17           A.     Yes.
 18           Q.     Have you ever heard of any -- anyone by the
 19     name of Defango?
 20           A.     I'm not allowed to answer that.
 21           Q.     Based upon your investigation, was the Fox
 22     News story suggesting that there was communication
 23     between Seth Rich and WikiLeaks?              Was the Fox News story
 24     true or false?
 25           A.     False.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 104 of 131 PageID #:
                               Video Deposition of Deborah Sines                     103
                                       6055
   1          Q.     And based upon the Mueller Report, was the
   2    Fox News story suggesting that Seth Rich had
   3    communicated with WikiLeaks -- was it -- was that Fox
   4    News story true or false?
   5          A.     False.
   6          Q.     And did the Fox News story suggesting that
   7    communication -- was that similar to the Russian
   8    intelligence agencies' false claims trying to make
   9    people think that Russia did not steal the DNC's e-mails
 10     and supply them to WikiLeaks?
 11           A.     Yes.
 12           Q.     Now, since the podcast was published, have
 13     you had any contact with Ed Butowsky?
 14           A.     Ed Butowsky -- I believe it was Ed
 15     Butowsky -- posted something on -- I don't know if it
 16     was Instagram or a Tweet -- inviting me to look at
 17     something.      I ignored it.        I've never spoken to him, and
 18     I've had no contact with him.
 19           Q.     Has he ever harassed you in any way?
 20           A.     I don't know.
 21           Q.     What about Matt Couch?           Have you ever had any
 22     communication with him?
 23           A.     No, I have not.
 24           Q.     Has he harassed you in any way that you're
 25     aware of?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 105 of 131 PageID #:
                               Video Deposition of Deborah Sines                          104
                                       6056
   1           A.    I don't know.
   2           Q.    Have you been harassed in any way since -- by
   3    anyone -- since the podcast?
   4           A.    I have received some -- I don't know if the
   5    right term is "unpleasant" -- because of -- I've had to
   6    have three different details of U.S. marshals for
   7    security purposes in different cases totally unrelated
   8    to this, but because of that, I'm a little gun-shy when
   9    people start getting very ardent and ugly with me.                     And
 10     after that podcast, I become concerned of being accused
 11     of being a "Deep State" liar.             And I got to say, there's
 12     no such thing as a "Deep State" prosecutor.                  Okay.     I'm
 13     sure there are dirty prosecutors that don't do their
 14     job, but my concern for my physical safety is I don't
 15     have protection from the federal government anymore.                         So
 16     if some moron reads that stuff and believes it and
 17     decides, like in Pizzagate, he's going to come shoot up
 18     my house, all I've got is me.             So I -- I don't know
 19     who's behind that.         I don't know who's done that.              I
 20     just ignore it.        And I've -- I've stopped talking about
 21     any case -- well, that's not true -- about this case at
 22     all.
 23            Q.    Let me ask you.         You were asked earlier about
 24     some of your political opinions and opinions about the
 25     president.      Do your -- any of your political

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 106 of 131 PageID #:
                               Video Deposition of Deborah Sines                     105
                                       6057
   1    opinions have -- did they have any impact on your
   2    investigation in the Seth Rich case?
   3          A.     Of course not.
   4          Q.     Or on the opinions that you've expressed in
   5    Exhibit 1 and Exhibit 2 or your affidavit?
   6          A.     Absolutely not.         You got to understand,
   7    Counsel, you -- you -- when -- when you're a federal
   8    prosecutor -- and -- and I believe a lot of DAs are like
   9    this too, except maybe the elected ones, you -- you --
 10     all you want to do is vindicate a murder, and you've got
 11     to be fair to whoever the defendant turns out to be.
 12     And that's a juggling act.            It's hard.       Because
 13     sometimes you don't feel like you should be fair.                     What
 14     they've done is despicable, but you have to.                   That's the
 15     oath.    It doesn't matter who your boss is.                I --
 16     literally, I've worked -- I've worked for Reagan, Bush
 17     1, Bush 2.      It never mattered.          In fact, the first
 18     Democrat I ever worked for was -- I think Bill Clinton,
 19     and I learned real quick the Democrats make you write
 20     more memos.      And, you know, I -- I was excited, Oh, it's
 21     the first time I ever worked for a Democrat.                   Just more
 22     memos.     That's the only difference.            It -- it doesn't
 23     matter who the boss is as long as it's that justice
 24     thing.     I -- I've never had a Republican challenge my
 25     worth as -- as a prosecutor or my motivation ever, but

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 107 of 131 PageID #:
                               Video Deposition of Deborah Sines                     106
                                       6058
   1    it's different now.
   2          Q.     Did you aggressively investigate the Seth
   3    Rich murder?
   4          A.     Yes, I did.
   5          Q.     Did you use all the tools available to you to
   6    try to find who killed him?
   7          A.     I tried to.       I tried to.
   8          Q.     You did your very best?
   9          A.     Yes, I did.       But it's sitting right here on
 10     my shoulder.       The ones -- the cases where you don't
 11     close it or if you lose a trial and you shouldn't have
 12     lost, it's -- it stays right on your shoulder and it
 13     stays with you and it makes you feel horrible.
 14           Q.     And you feel a great obligation as a
 15     prosecutor to try to achieve justice for Seth Rich and
 16     for his family; is that right?
 17           A.     Absolutely.
 18           Q.     And you still do today even though you're
 19     retired?
 20           A.     I know.      I still do.       Yeah.
 21           Q.     Let me ask you one more thing -- one more
 22     kind of clean-up thing.           You brought some documents with
 23     you to your deposition --
 24           A.     I did.
 25           Q.     -- and I'd -- I'd like -- and I'd like to

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 108 of 131 PageID #:
                               Video Deposition of Deborah Sines                     107
                                       6059
   1    just mark them all, I guess excluding the affidavit that
   2    we've already pulled out, and just mark them as an
   3    exhibit, if that's okay.
   4           A.    It's fine with me.          The court reporter just
   5    gave you a dirty look, but it's fine.                She didn't.       I'm
   6    lying.
   7                 You want all of them marked?
   8           Q.    Just as one exhibit.           Just all of the pages,
   9    yes.    Except for the affidavit, which I think we've
 10     pulled out.
 11            A.    Oh, okay.      She'll do it.
 12                  (Defendants' Exhibit No. 7 was marked for
 13     identification.)
 14     BY MR. HARPER:
 15            Q.    I think this would be Exhibit 7.               Ms. Sines,
 16     is Exhibit 7 before you?
 17            A.    No, it -- yes.
 18            Q.    And is Exhibit 7 a copy of documents you
 19     brought with you today, absent the affidavit that we
 20     already talked about, in response to the subpoena that
 21     you received from Mr. Butowsky's counsel?
 22            A.    Yes.
 23            Q.    And let me just walk through this.                The first
 24     page -- an -- an order in a case between Mr. Butowsky
 25     and Mr. Gottlieb?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 109 of 131 PageID #:
                               Video Deposition of Deborah Sines                     108
                                       6060
   1          A.     Yes.
   2          Q.     Okay.     And then if you turn -- I guess to the
   3    third page -- it starts to be a letter dated March 2nd?
   4          A.     Yes.
   5          Q.     To Mr. Clevenger from Timothy J. Shea and
   6    Daniel Van Horn; is that right?
   7          A.     Yes.
   8          Q.     Okay.     And if you turn a couple more pages,
   9    there is a letter from Mr. Clevenger dated
 10     February 17th --
 11           A.     Yes.
 12           Q.     -- is that right?
 13           A.     Yes.
 14           Q.     And then after that, there are several pages
 15     of e-mails; is that right?
 16           A.     Yes.
 17           Q.     E-mails that are between you and -- and other
 18     people; right?
 19           A.     The Rich family.
 20           Q.     And those are true copies of communications
 21     you had with the Rich family?
 22           A.     Yes.
 23                  MR. HARPER:       Let me -- let me take a short
 24             break.     Maybe two minutes.         And then I'll come
 25             back, and I should be finished, if that's all

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 110 of 131 PageID #:
                               Video Deposition of Deborah Sines                     109
                                       6061
   1            right.
   2                 THE WITNESS:        You promise?
   3                 MR. HARPER:       I promise.
   4                 THE WITNESS:        I'm getting older by the
   5            minute.
   6                 MR. HARPER:       So am I.
   7                 THE WITNESS:        Okay.
   8                 THE VIDEOGRAPHER:         Time is 1:10, and we're
   9            off the record.
 10                  (Recess had from 1:10 p.m. to 1:11 p.m.)
 11                  THE VIDEOGRAPHER:         Time is 1:11, and we're
 12             back on the record.
 13     BY MR. HARPER:
 14           Q.     Ms. Sines, I want to thank you again for
 15     coming in today in this difficult time.                 And I also want
 16     to thank you for your service as a prosecutor and as an
 17     assistant U.S. attorney.           I want to thank you for your
 18     service to the people of the United States.
 19           A.     Thank you.
 20                  MR. HARPER:       And with that -- and with that,
 21             I'll pass the witness.
 22                             REDIRECT EXAMINATION
 23     BY MR. CLEVENGER:
 24           Q.     I do have a few follow-up questions, Ms.
 25     Sines.     We went -- Mr. Harper went through the affidavit

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 111 of 131 PageID #:
                               Video Deposition of Deborah Sines                     110
                                       6062
   1    that you submitted, and I'd like to look at that
   2    briefly.     I forget what the exhibit number that is.
   3          A.     That's okay.        We'll find it.
   4          Q.     But --
   5          A.     Wait a -- wait a second.
   6          Q.     Okay.
   7          A.     Thank you.       It's Exhibit Number 6, Counsel.
   8          Q.     Okay.     Thank you.      Very good.
   9          A.     You're welcome.
 10           Q.     There are several paragraphs where you say
 11     that you are aware of no evidence.               So, for example,
 12     paragraphs 12, 13, 14, 15.            Paragraph 12:        I'm aware of
 13     no evidence of any contact between Seth or Aaron Rich
 14     and WikiLeaks.
 15                  But, at the same time, you can't tell us
 16     whether you -- you ever attempted to speak with Julian
 17     Assange or anybody with WikiLeaks; correct?
 18           A.     The Department of Justice decided that I am
 19     not permitted to tell you how it is that I am aware of
 20     no contact between Seth or Aaron Rich and WikiLeaks.
 21           Q.     Well --
 22           A.     The most they will let me say is that I
 23     thoroughly reviewed evidence, but I'm not allowed to say
 24     what all that evidence was.
 25           Q.     Well, in this case, I mean, you can't prove a

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 112 of 131 PageID #:
                               Video Deposition of Deborah Sines                     111
                                       6063
   1    negative, can you?         I mean --
   2          A.     I don't know what that means, sir.
   3          Q.     Is it -- well, I mean, there could be
   4    evidence out there that you're just not yet aware of; is
   5    that correct?
   6          A.     That's always the case.            Yes.    That's
   7    correct.
   8          Q.     And so in the next paragraph:              I'm aware of
   9    no evidence that Seth Rich ever improperly downloaded
 10     information from DNC.
 11                  You know -- and you can't say with any
 12     certainty that the evidence doesn't exist, can you?
 13           A.     I can say what it didn't exist on that was
 14     examined, but, unfortunately, I'm not allowed to tell
 15     you what that is.
 16           Q.     Okay.     Paragraph 14:        I'm aware of no
 17     evidence that Aaron Rich was ever involved in the
 18     transmission of stolen information from the DNC to
 19     WikiLeaks.
 20                  You -- again, you can't tell us whether
 21     you've -- in fact, can you tell us whether Robert
 22     Mueller ever tried to make contact with WikiLeaks?
 23           A.     I'm not involved in his investigation.                 I
 24     can't tell you what he did.            I have no idea.
 25           Q.     Well, are you aware of Mr. Mueller's

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 113 of 131 PageID #:
                               Video Deposition of Deborah Sines                     112
                                       6064
   1    acknowledgement or his admission that he never even had
   2    his agents examine the DNC's e-mail servers?
   3          A.     No.    I'm not aware of that at all.
   4          Q.     So you're not aware of the fact that
   5    Mr. Mueller has admitted that he relied exclusively on a
   6    redacted report by CrowdStrike?
   7          A.     No.    I'm not aware of that at all.
   8          Q.     Can you say whether you took any
   9    investigative steps beyond what Mr. Mueller did in that
 10     regard?
 11           A.     No.    I can't say what he did, and I'm not
 12     allowed to say what I did.
 13           Q.     Okay.     You said that Aaron Rich fully
 14     cooperated earlier.         Would -- would that statement
 15     change if you found out that Mr. Rich had withheld
 16     certain evidence from you?
 17           A.     Yes.
 18           Q.     And I believe you testified earlier, and
 19     correct me if I'm wrong, that -- that Mr. Butowsky said
 20     on television that he instigated Rod Wheeler's
 21     conspiracy theory.         Was that what you said?
 22           A.     I said that he instigated Rod Wheeler's -- or
 23     at least what I meant to say -- going on Fox and doing
 24     the story because the White House wanted him to go on
 25     it.   That's what Mr. Butowsky said, but then Mr.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 114 of 131 PageID #:
                               Video Deposition of Deborah Sines                     113
                                       6065
   1    Butowsky -- I want to say it was on CNN -- he said, Oh,
   2    no.    No.   No.    That's a code name for Detective
   3    DellaCamera who wanted to be a whistleblower.                   I
   4    personally know all of that is false.                I heard your
   5    client say it.        I was stunned.        However, I -- that's
   6    what I meant, was it was Mr. Butowsky who was telling
   7    Rod Wheeler, you know, The White House wants you to do
   8    this story; it's a go; of course, it's all on you,
   9    but -- that's what I was referring to.
 10            Q.    Okay.
 11            A.    That's based on e-mails your client sent to
 12     Mr. Wheeler that I saw.
 13            Q.    But you don't know whether my client was
 14     telling Mr. Wheeler how to conduct his investigation, do
 15     you?
 16            A.    I know Mr. Butowsky was saying things to Seth
 17     Rich's parents.        And I knew he was betraying them.               I
 18     watched your client very carefully when he was on CNN.
 19            Q.    Let's get specific about that.              How do you --
 20     how do you -- how do you know that -- what my client
 21     said to the Riches?
 22            A.    I've seen -- I'm not allowed to answer that.
 23     I'm sorry.
 24            Q.    Well, I'm sorry.         You've already opened the
 25     door to that.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 115 of 131 PageID #:
                               Video Deposition of Deborah Sines                     114
                                       6066
   1          A.     I may have, but I'm not allowed to tell you
   2    what I did during my investigation, so I'm not allowed
   3    to answer that.        Sorry.
   4          Q.     Well, you just testified a minute ago that my
   5    client was somehow exploiting the Riches?
   6          A.     I did.
   7          Q.     Is that -- is that your testimony?
   8          A.     Yes.
   9          Q.     Okay.     Well, then give it --
 10           A.     Well, you've --
 11           Q.     Give specific examples.
 12           A.     You've already seen on -- on television, you
 13     know.    Your client did a press conference with the
 14     Riches vowing he was going to do all of this stuff, and
 15     then after he got exposed by -- I guess it's Rod
 16     Wheeler, the Riches essentially fired your client and
 17     said, You don't have our permission, and stop speaking
 18     for us.     I mean, that's -- that's what I call using very
 19     vulnerable people.
 20           Q.     Well, let's -- let's get specific here.                  When
 21     was the day that my client held his press conference?
 22           A.     I don't know.        He did it with the Rich family
 23     before the Fox News story.            I -- I don't know.
 24           Q.     How certain are you -- are you 100 percent
 25     certain that that took place?

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 116 of 131 PageID #:
                               Video Deposition of Deborah Sines                     115
                                       6067
   1          A.     No, I'm not.        I -- you know what?
   2          Q.     Okay.
   3          A.     I did see him on TV talking about helping the
   4    Rich family and paying for Mr. -- I don't know if he
   5    said he was paying for Mr. Wheeler, but saying he was
   6    helping them to investigate their son's murder.
   7          Q.     Okay.     So how else do you think my client
   8    exploited the Riches?
   9          A.     I don't -- I think he had his own agenda.
 10           Q.     Okay.     Well --
 11           A.     I think he was working on this Fox News story
 12     and that's -- that's what he did.               He certainly didn't
 13     provide any information from any independent
 14     investigation to the prosecution team.
 15           Q.     That was Mr. Wheeler's job, wasn't it?
 16           A.     Not if your guy was the one paying the bucks
 17     for it.     No.
 18           Q.     Well, if my client testifies and the records
 19     show that he agreed to pay for Mr. Wheeler, but he was
 20     not directing the investigation, does that affect your
 21     answer?
 22           A.     No, sir.      Not at all.
 23           Q.     So you don't care what the evidence says;
 24     you've got your mind made up?
 25           A.     No.    I saw the evidence.          I feel the same way

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 117 of 131 PageID #:
                               Video Deposition of Deborah Sines                     116
                                       6068
   1    about Mr. Wheeler.         Your guy --
   2          Q.     What evidence --
   3          A.     -- exposed himself on CNN.             That's -- that's
   4    my evidence.       That's -- to me that was cruel, dishonest,
   5    and, frankly, I just wish I could have cross-examined
   6    him, but I wasn't there.
   7          Q.     Well, frankly, I wish I could get you to
   8    answer all of my questions, but --
   9          A.     I've answered your question.              I -- I think
 10     your client was dishonest, and I think he used a very
 11     bruised, crushed family, and I think that's incredibly
 12     mean.    That's what I believe.           And I believe that --
 13           Q.     Okay.     And I'm --
 14           A.     -- based on your client's conduct.
 15           Q.     Okay.     And I'm asking you what specific
 16     conduct?
 17           A.     Everything he said on CNN.             Everything.
 18           Q.     Okay.     And do you recall what it was that he
 19     said on CNN?
 20           A.     No.    I'd have to get a transcript of it now.
 21     It was a long time ago.
 22           Q.     Okay.     So you're just kind of winging it
 23     here, aren't you?         You're not sure?
 24           A.     No, sir.      I'm positive.        I firmly believe
 25     everything I just said about your client based on his

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 118 of 131 PageID #:
                               Video Deposition of Deborah Sines                     117
                                       6069
   1    television performance on CNN.              I'm a witness here.
   2          Q.     Well, you just testified --
   3          A.     I'm not a plaintiff.           I'm not an attorney.
   4    I'm just a witness.         So --
   5          Q.     I understand that, but you --
   6          A.     -- I -- I don't prepare to testify if I'm
   7    telling the truth.         I'm not watching --
   8          Q.     But you --
   9          A.     -- that stuff again.           It was too abhorrent
 10     when I saw it live.
 11           Q.     Okay.     You just testified that my client
 12     appeared at the press conference with the Riches?
 13           A.     I could have that one wrong.              He might have
 14     just done -- there might have just been a press release.
 15     I thought --
 16           Q.     Okay.
 17           A.     -- I saw him with them, but I could have been
 18     wrong.     That's a long time ago --
 19           Q.     Okay.
 20           A.     -- but I'm not wrong about what I saw on CNN.
 21           Q.     If my client testified that he never drafted
 22     a press release, made any public statements for the
 23     Riches, would you have any reason to contradict that?
 24           A.     No.
 25           Q.     How did you know it was a foreign person who

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 119 of 131 PageID #:
                               Video Deposition of Deborah Sines                     118
                                       6070
   1    tried to hack into Seth Rich's Gmail account?
   2          A.     I'm not allowed to answer that.
   3          Q.     Well, are you aware that you can use a remote
   4    server in another country to make it look like you're
   5    acting from another country?
   6          A.     I'm not allowed to answer that.
   7          Q.     I'm asking you if you are aware of that
   8    generally?      Are you aware that --
   9          A.     Yes.     Yes.    I am aware of that.
 10           Q.     But you can't tell us how you know for sure
 11     that this was a foreign person who hacked in?
 12           A.     No.    I'm not allowed to tell you that.               I
 13     can't even tell you who it is.              I wish I could.
 14           Q.     I want to look at page 9 of some of the
 15     e-mails.
 16           A.     Which exhibit?
 17           Q.     I'm not sure what -- how that was numbered.
 18     It was the documents that you produced.                 It was the
 19     ninth page in the -- in the PDF file that I was sent.
 20                  (Off-the-record discussion.)
 21                  THE WITNESS:        There's a series of e-mails
 22             between me and the Rich family and between me and
 23             Michael Isikoff and Andy Kroll.              So which ones?
 24     BY MR. CLEVENGER:
 25           Q.     This would be a Friday, July 13, 2018, e-mail

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 120 of 131 PageID #:
                               Video Deposition of Deborah Sines                     119
                                       6071
   1    from you to Mary Ann and Joel Rich.
   2           A.    Okay.
   3           Q.    And Aaron Rich.
   4           A.    I've got it.
   5           Q.    Good folks:       With the indictment of numerous
   6    Russian GRU intelligence agents for the 2016 DNC hack, I
   7    am hoping this will make ugly people stop falsely
   8    accusing Seth and will also make them stop harassing
   9    you.
 10                  Is that correct?
 11            A.    Yes.
 12            Q.    That's what you wrote?
 13            A.    Yes.
 14            Q.    Were you aware that all of those indictments
 15     were dismissed this week by DOJ?
 16            A.    Sure am.
 17            Q.    So --
 18            A.    I'm aware of all the pardons that have been
 19     issued.     I'm aware of all of the cases that have been
 20     either pardoned or dismissed by the Department of
 21     Justice.     I'm very well aware.
 22            Q.    What -- okay.        What -- what are you talking
 23     about?
 24            A.    I'm talking about cases that were indicted
 25     and didn't go to trial and then got dismissed by the

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 121 of 131 PageID #:
                               Video Deposition of Deborah Sines                     120
                                       6072
   1    Department of Justice.
   2          Q.     Okay.     So with reference to this case, and --
   3    are you aware of the fact that -- that the case was
   4    dismissed because there wasn't enough evidence to even
   5    prosecute it?
   6          A.     No.    I disagree 100 percent with you saying
   7    that.
   8          Q.     Okay.
   9          A.     I don't believe that's why those cases were
 10     dismissed.
 11           Q.     So you think -- you're arguing that they were
 12     dismissed for political reasons?
 13           A.     I don't -- I can't say -- yeah, I can.                 Yes,
 14     I am saying that.         That is my feeling.
 15           Q.     You --
 16           A.     Yes.
 17           Q.     Okay.     Well, what do you know about those
 18     cases?
 19           A.     Same thing everyone knows.             I've read the
 20     indictments.       It's all I'm allowed to know about those
 21     cases.     I know a grand jury indicted them.
 22           Q.     And so you're just going on faith here that,
 23     if they were indicted, they must have been -- there must
 24     have been enough evidence?
 25           A.     No.    I read the Mueller Report as well.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 122 of 131 PageID #:
                               Video Deposition of Deborah Sines                     121
                                       6073
   1          Q.     So you're a believer in the Mueller Report;
   2    is that fair to say?
   3          A.     I believe the evidence that I saw in the
   4    Mueller Report.        That's very fair to say.
   5          Q.     Well, are you aware significant parts of that
   6    report have been discredited?
   7          A.     By whom, Mr. Clevenger?
   8          Q.     Well, for example, Mr. Mueller's own
   9    admission that he never even examined the DNC's e-mail
 10     servers.
 11           A.     That doesn't discredit his report and what he
 12     found.
 13           Q.     Well, you're going to believe that report,
 14     isn't it true, because you want to believe that report?
 15           A.     No, sir.      I am a prosecutor with 35 years of
 16     prosecutorial experience.            I believe the report because
 17     I read it.      The minutiae in it was enough to make anyone
 18     vomit.     If anything, there was too much evidence in it.
 19     It took me forever to read that.              I believed --
 20           Q.     Okay.
 21           A.     -- the report because it was thorough.                 And I
 22     believed the report because I know Bob Mueller.                    I know
 23     how hard he works.         I know he makes you come to meetings
 24     at 7:00 a.m.       I know how much integrity that man has.
 25     That's why I believe the Mueller Report.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 123 of 131 PageID #:
                               Video Deposition of Deborah Sines                          122
                                       6074
   1          Q.     And so it doesn't matter whether he admits
   2    that he relied exclusively on a third-party contractor's
   3    redacted report?        You still think that's a credible
   4    document?
   5          A.     I still think the indictments of the GRU
   6    intelligent agents for the 2016 DNC hack should not have
   7    been dismissed.
   8          Q.     And you don't say that based on any kind of
   9    inside knowledge, do you?
 10           A.     Just my experience, which may not mean much
 11     to some people, but it means a lot to me.
 12           Q.     Well, when you say your experience -- but
 13     you're relying entirely on things that are in the public
 14     record; is that correct?
 15           A.     I -- I can't ignore -- I -- I can't answer
 16     that.
 17           Q.     So are you relying on any kind of insider
 18     knowledge that you have?
 19           A.     I can't answer that.
 20           Q.     Well, I want to go -- the -- I really want
 21     the -- the area that I was interested in -- going
 22     specifically to who was responsible for these leaks.                         If
 23     Bob Mueller admits that he was a -- relying entirely on
 24     a redacted third-party report, does that not shed
 25     some -- cause some doubt about the veracity of the

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 124 of 131 PageID #:
                               Video Deposition of Deborah Sines                     123
                                       6075
   1    report?
   2                 MR. HARPER:       Objection to form.
   3                 THE WITNESS:        Not to me, it doesn't, sir,
   4            but you'd have to talk to Mr. Mueller about that.
   5            His report isn't just based on one piece of
   6            evidence, as you know.
   7    BY MR. CLEVENGER:
   8          Q.     I'm not -- I'm not concerned about all of the
   9    other elements of his report.             I'm concerned about the
 10     e-mail leak.       That's why I'm asking specifically
 11     about --
 12           A.     I'm not trying to argue with you.               I told you
 13     I believe the report.          I believe there is sufficient
 14     evidence in the report, and I believe there was
 15     sufficient evidence for the intelligence -- Russian
 16     intelligence agents to be indicted.               So did the grand
 17     jury.    And I -- I really have nothing else to say about
 18     that.    I -- I wasn't there.
 19           Q.     Well, in your 35 years as a prosecutor, have
 20     you ever heard of another case where law enforcement,
 21     whether FBI or local, was investigating a
 22     computer-related crime that they never personally
 23     examined the evidence; they just relied on a third-party
 24     contractor and accepted a redacted report?
 25                  MR. HARPER:       Objection to form.

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 125 of 131 PageID #:
                               Video Deposition of Deborah Sines                     124
                                       6076
   1                 THE WITNESS:        I don't have -- I don't have
   2            the experience to answer that question.                 As you
   3            pointed out earlier, sir, I'm -- you know, I'm
   4            not an expert in GRU intelligence work.
   5    BY MR. CLEVENGER:
   6          Q.     I'm not asking you about GRU intelligence
   7    work.    I'm -- I'm asking about any crime that involves a
   8    computer or electronic evidence.              With 35 years as a
   9    prosecutor, have you ever heard of another case where
 10     the prosecution and/or law enforcement relied
 11     exclusively on a third-party report?
 12           A.     I can't answer that.
 13                  MR. HARPER:       Objection to form.
 14                  THE WITNESS:        I don't know.       I don't know.
 15     BY MR. CLEVENGER:
 16           Q.     Well, I guess that's my question.               Do you
 17     know of another case like that?
 18           A.     I don't know enough about computer-fraud
 19     cases to answer your question.              I do not have the
 20     expertise.
 21                  MR. CLEVENGER:        No further questions.
 22                  THE VIDEOGRAPHER:         Time is --
 23                             RECROSS-EXAMINATION
 24     BY MR. HARPER:
 25           Q.     Ms. Sines, let me ask you one thing.                 There

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 126 of 131 PageID #:
                               Video Deposition of Deborah Sines                     125
                                       6077
   1    were some reporting that the Guccifer indictments --
   2    in -- in those cases that the lawyers for the -- for the
   3    defendants, were seeking some form of discovery which
   4    might have revealed U.S. intelligence agency methods.
   5    Had you heard anything like that?
   6          A.     I -- I -- I've heard it, but I don't know if
   7    it's true or not, which -- which would be a reason to
   8    dismiss a case to keep the intelligence source's
   9    secrets, you know, not put other lives in danger.                     I --
 10     but I don't know.
 11           Q.     Did you -- you don't know why those
 12     indictments were dismissed?
 13           A.     Of course I don't.
 14           Q.     And, again, in talking about your
 15     investigation into the murder of Seth Rich, you -- you
 16     tried to make use of every available tool to conduct
 17     that investigation and to try to solve that murder; is
 18     that right?
 19           A.     Yes.
 20                  MR. HARPER:       I don't have anything further.
 21             Thank you, again, so much for your time today.
 22                  THE WITNESS:        Thank you.
 23                        FURTHER REDIRECT EXAMINATION
 24     BY MR. CLEVENGER:
 25           Q.     I do -- I do have one -- I do have one

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 127 of 131 PageID #:
                               Video Deposition of Deborah Sines                     126
                                       6078
   1    follow-up on -- based on that last statement.                   When
   2    you're saying you used every available tool, you're
   3    still not able to tell us, though, whether you attempted
   4    to contact WikiLeaks or anybody involved with WikiLeaks;
   5    is that correct?
   6          A.     I'm not allowed to tell you anything about
   7    what I actually did during my investigation while I was
   8    employed by the Department of Justice.
   9                 MR. CLEVENGER:        Okay.     Thank you.      And thank
 10             you for your time.
 11                  THE WITNESS:        Thank you.
 12                  THE VIDEOGRAPHER:         Time is --
 13                  MR. HARPER:       Thank you, Ms. Sines.
 14                  THE VIDEOGRAPHER:         Time is 1:33, and this
 15             ends today's deposition.
 16                  THE COURT REPORTER:          Mr. Clevenger, would
 17             you like to order the transcript?
 18                  MR. CLEVENGER:        Yes, please.
 19                  THE COURT REPORTER:          Mr. Harper, would you
 20             like a copy?
 21                  MR. HARPER:       Yes.
 22                  (Deposition concluded at 1:35 p.m.)
 23

 24

 25

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 128 of 131 PageID #:
                               Video Deposition of Deborah Sines                     127
                                       6079
   1                            CERTIFICATE OF OATH
   2

   3    STATE OF FLORIDA          )
   4    COUNTY OF FLAGLER         )
   5

   6                   I, Mykel K. Miller, Registered Professional
   7    Reporter, Florida Professional Reporter, and Notary
   8    Public, State of Florida, certify that the
   9    aforementioned witness personally appeared before me and
 10     was duly sworn on this date:             March 20, 2020.
 11

 12                    WITNESS my hand and official seal:
 13     March 31, 2020.
 14

 15

 16

 17
                                         ________________________________
 18                                      Mykel K. Miller, RPR, FPR
                                         Registered Professional Reporter
 19                                      Florida Professional Reporter
                                         Notary Public - State of FL
 20                                      Commission No.: GG261196
                                         Expires: 09-23-2022
 21
                                         Digital Signature Authenticated
 22                                      by Symantec
 23

 24

 25

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 129 of 131 PageID #:
                               Video Deposition of Deborah Sines                     128
                                       6080
   1                          CERTIFICATE OF REPORTER
   2
        STATE OF FLORIDA        )
   3
        COUNTY OF FLAGLER )
   4

   5                   I, Mykel K. Miller, Registered Professional
   6    Reporter, Florida Professional Reporter, certify that I
   7    was authorized to and did stenographically report the
   8    foregoing proceedings; that a review of the transcript
   9    was requested, and that the transcript is a true and
 10     complete record of my stenographic notes.
 11                    I further certify that I am not a relative,
 12     employee, attorney, or counsel of any of the parties,
 13     nor am I a relative or employee of any of the parties'
 14     attorney or counsel connected with the action, nor am I
 15     financially interested in the action.
 16                    DATED March 31, 2020, in Flagler County,
 17     Florida.
 18

 19

 20
                                         ________________________________
 21                                      Mykel K. Miller, RPR, FPR
                                         Registered Professional Reporter
 22                                      Florida Professional Reporter
 23                                      Digital Signature Authenticated
                                         by Symantec
 24

 25

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 130 of 131 PageID #:
                               Video Deposition of Deborah Sines                     129
                                       6081
   1                 IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
   2                          SHERMAN DIVISION
   3

   4
        EDWARD BUTOWSKY,
   5
              Plaintiff,
   6
        -vs-                                   CASE NO.: 4:18-cv-00442-ALM
   7
        DAVID FOKENFLIK, ET AL.,
   8
            Defendants.
   9    __________________________/
 10
        IN RE:     Deposition of:        DEBORAH SINES
 11
        Date Taken: March 20, 2020
 12
        Date Sent to Attorney:
 13

 14
                   The referenced transcript has been completed
 15     and awaits reading and signing.
 16                Please have your witness read over your copy
        of the transcript and note any corrections on the
 17     enclosed Errata Sheet, and forward only the Errata Sheet
        to Southern Reporting Company at 747 South Ridgewood
 18     Avenue, Suite 107, Daytona Beach, Florida, 32114; or
        please have your witness contact Southern Reporting
 19     Company at 386-257-3663 to make arrangements to read
        their transcript.
 20
                   Please complete by the time of trial or
 21     within 30 days.
 22                The errata sheet, once received, will be
        forwarded to all ordering parties as listed below.
 23     Thank you.
 24     Cc:    Ty Clevenger, Esquire; David Harper, Esquire
 25
                **All ordering parties may not be listed**

                      Southern Reporting Company (386)257-3663
Case 4:19-cv-00180-ALM-KPJ Document 240-1 Filed 05/24/20 Page 131 of 131 PageID #:
                               Video Deposition of Deborah Sines                     130
                                       6082
   1                                  ERRATA SHEET
   2    IN RE:     Edward Butowsky vs. David Fokenflik, et al.
   3    Deposition of DEBORAH SINES, taken 03/20/2020
   4

   5    Page     Line                      Change/Reason
   6    ____     ____       _____________________________________
   7    ____     ____       _____________________________________
   8    ____     ____       _____________________________________
   9    ____     ____       _____________________________________
 10     ____     ____       _____________________________________
 11     ____     ____       _____________________________________
 12     ____     ____       _____________________________________
 13     ____     ____       _____________________________________
 14     ____     ____       _____________________________________
 15     ____     ____       _____________________________________
 16     ____     ____       _____________________________________
 17     ____     ____       _____________________________________
 18     ____     ____       _____________________________________
 19     ____     ____       _____________________________________
 20     ____     ____       _____________________________________
 21     ____     ____       _____________________________________
 22     Under penalties of perjury, I declare that I have read
        the foregoing document and that the facts stated in it
 23     are true.
 24

 25     _____________       _____________________________________
        Date                      Signature

                      Southern Reporting Company (386)257-3663
